 
EXECUTION COPY


ASSET PURCHASE AGREEMENT


dated


August 31, 2011


among


CYALUME TECHNOLOGIES HOLDINGS, INC., a Delaware corporation,


as Parent of the Buyer,


CYALUME SPECIALTY PRODUCTS, INC., a Delaware corporation,


as Buyer,


JFC TECHNOLOGIES, LLC,
a New Jersey limited liability company,


as Seller,


and


Selling Members of Seller set forth on Schedule I

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
     
ARTICLE I DEFINITIONS
         
ARTICLE II PURCHASE AND SALE
 
19
2.1
 
Purchase and Sale
 
19
2.2
 
Excluded Assets
 
20
2.3
 
Assumption of Liabilities
 
21
2.4
 
Excluded Liabilities
 
22
2.5
 
Purchase Price
 
23
2.6
 
Payment of the Purchase Price
 
23
2.7
 
Adjustments; Post-Closing Adjustments
 
26
2.8
 
Collection of Accounts Receivable
 
28
2.9
 
Right of Endorsement
 
28
2.10
 
Allocation of the Purchase Price for Tax Purposes
 
29
2.11
 
Closing
 
30
2.12
 
Prorations and Utilities
 
30
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND SELLING MEMBERS
 
32
3.1
 
Corporate Existence and Power
 
32
3.2
 
Authorization and Enforceability
 
32
3.3
 
Governmental Authorization
 
33
3.4
 
Non-Contravention
 
33
3.5
 
Capitalization
 
33
3.6
 
Affiliates
 
34
3.7
 
Assumed Names
 
34
3.8
 
Subsidiaries
 
34
3.9
 
Consents
 
34
3.10
 
Financial Statements
 
34
3.11
 
Books and Records
 
35
3.12
 
Absence of Certain Changes
 
36
3.13
 
Properties; Title to the Purchased Assets
 
37
3.14
 
Litigation
 
37
3.15
 
Contracts
 
37
3.16
 
Insurance
 
39
3.17
 
Licenses and Permits
 
40
3.18
 
Compliance with Laws
 
40
3.19
 
Intellectual Property
 
41
3.20
 
Clients; Revenues
 
42
3.21
 
Accounts Receivable; Loans
 
43
3.22
 
Pre-payments
 
43
3.23
 
Employees
 
43
3.24
 
Employment Matters
 
43
3.25
 
Withholding
 
44
3.26
 
Benefit Plans
 
45
3.27
 
Real Property
 
45
3.28
 
Accounts
 
46


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS CONTINUED
 

       
Page
         
3.29
 
Tax Matters
 
47
3.30
 
Environmental Matters
 
47
3.31
 
Finders’ Fees
 
49
3.32
 
Powers of Attorney and Suretyships
 
49
3.33
 
Software
 
49
3.34
 
Warranty Claims
 
50
3.35
 
Suppliers
 
51
3.36
 
Managers and Officers
 
51
3.37
 
Seller and Selling Member Investment Representations
 
51
3.38
 
Certain Business Practices
 
53
3.39
 
Money Laundering Laws
 
53
3.40
 
Other Information
 
54
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
 
54
4.1
 
Corporate Existence and Power
 
54
4.2
 
Corporate Authorization
 
54
4.3
 
Governmental Authorization
 
54
4.4
 
Non-Contravention
 
54
4.5
 
Finders’ Fees
 
54
4.6
 
Real Estate Records
 
55
4.7
 
ISRA
 
55
4.8
 
Document Access
 
55
     
ARTICLE V COVENANTS OF SELLER AND SELLING MEMBERS PENDING CLOSING
 
55
5.1
 
Conduct of the Business
 
55
5.2
 
Access to Information
 
57
5.3
 
Notices of Certain Events
 
57
5.4
 
Exclusivity
 
58
5.5
 
Key Person Insurance
 
59
5.6
 
Interim Financial Statements
 
59
     
ARTICLE VI COVENANTS OF SELLER AND SELLING MEMBERS
 
59
6.1
 
Confidentiality
 
59
6.2
 
Injunctive Relief
 
59
6.3
 
Payment and Performance of Excluded Liabilities
 
60
6.4
 
Sale Restriction
 
60
6.5
 
No Distributions
 
60
6.6
 
Obtaining Consents
 
60
     
ARTICLE VII COVENANTS OF BUYER
 
60
7.1
 
Employee Benefits
 
60
     
ARTICLE VIII COVENANTS OF ALL PARTIES HERETO
 
61
8.1
 
Further Assurances
 
61
8.2
 
Confidentiality of Transaction
 
61
8.3
 
Payments and Obligations
 
62



 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS CONTINUED
 

       
Page
         
8.4
 
Earnout Covenants
 
62
8.5
 
Tax Matters
 
64
     
ARTICLE IX CONDITIONS TO CLOSING
 
64
9.1
 
Condition to the Obligations of the Parties
 
64
9.2
 
Conditions to Obligations of Buyer
 
64
9.3
 
Conditions to Obligations of Seller and Selling Members
 
67
     
ARTICLE X INDEMNIFICATION
 
68
10.1
 
Indemnification of Buyer
 
68
10.2
 
Indemnification of Seller and Selling Members
 
69
10.3
 
Procedure
 
69
10.4
 
Periodic Payments
 
71
10.5
 
Right of Set Off
 
71
10.6
 
Payment of Indemnification
 
71
10.7
 
Insurance
 
72
10.8
 
Right to Indemnification
 
72
10.9
 
Survival of Indemnification Rights and Timing of Indemnification Claims
 
72
     
ARTICLE XI DISPUTE RESOLUTION
 
73
11.1
 
Arbitration
 
73
11.2
 
Waiver of Jury Trial; Exemplary Damages
 
75
11.3
 
Governing law
 
76
11.4
 
Specific performance
 
76
     
ARTICLE XII TERMINATION
 
76
12.1
 
Termination Without Default; Expenses
 
76
12.2
 
Termination Upon Default
 
76
12.3
 
Survival
 
77
     
ARTICLE XIII MISCELLANEOUS
 
77
13.1
 
Notices
 
77
13.2
 
Amendments; No Waivers; Remedies
 
78
13.3
 
Arms’ length bargaining; no presumption against drafter
 
79
13.4
 
Publicity
 
79
13.5
 
Expenses
 
79
13.6
 
No Assignment or Delegation
 
79
13.7
 
Counterparts; facsimile signatures
 
79
13.8
 
Entire Agreement
 
79
13.9
 
Severability
 
80
13.10
 
Captions
 
80
13.11
 
Construction of certain terms and references; captions
 
80
13.12
 
Further Assurances
 
81
13.13
 
Third Party Beneficiaries
 
81
13.14
 
Seller and each Selling Members’ Representative
 
81

 
 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS CONTINUED
 

   
Page
     
[SCHEDULES]
 
 
     
SCHEDULE I - Selling Members
 
 
     
SCHEDULE II - EBITDA Calculation Components
 
 
     
SCHEDULE 2.6(c)(i) - Earnout Schedule
 
 
     
SCHEDULE 2.6(c)(ii) - Proration of Earnout Payments Schedule
 
 
     
EXHIBIT A - Form of Registration Rights Agreement
 
 
     
EXHIBIT B - Line of Credit
 
 
     
EXHIBIT C - Form of Escrow Agreement
 
 
     
EXHIBIT D - Form of Bill of Sale and Assignment and Assumption Agreement
 
 
     
EXHIBIT E - Form of Employment Agreement
 
 
     
EXHIBIT F - Form of Legal Opinion by Counsel to Seller and Selling Members
 
 
     
EXHIBIT G - Form of Non-Compete Agreement
 
 
     
EXHIBIT H - Form of Stockholder's Agreement
 
 
     
EXHIBIT I - Royalty Letter
 
 
     
EXHIBIT J - Form of Lease Agreement
  
 


 
iv

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of August 31, 2011,
among Cyalume Technologies Holdings, Inc., a Delaware corporation (“Parent”),
Cyalume Specialty Products, Inc., a Delaware corporation (“Buyer”), JFC
Technologies, LLC, a New Jersey limited liability company (“Seller”), and the
members of Seller listed on Schedule I hereto (each a “Selling Member” and
collectively “Selling Members”).
 
WITNESSETH:
 
 
A.
Seller is in the business of providing specialty chemical manufacturing products
and services;

 
 
B.
Selling Members are the sole members of Seller; and

 
 
C.
Pursuant to Section 13.15(a), Selling Members desire to appoint James G. Schleck
as their true and lawful agent and attorney-in-fact (the “Representative”).

 
The parties accordingly agree as follows:
 
ARTICLE I
DEFINITIONS
 
The following terms, as used herein, have the following meanings:
 
1.1           “2011 EBITDA” means the EBITDA of the Core Business as owned and
operated by Seller for the period beginning January 1, 2011 up to the Closing
Date and by Buyer for the period beginning on the Closing Date and ending
December 31, 2011.
 
1.2           “2011 EBITDA Deficit” is defined in Section 2.6(c)(iii).
 
1.3           “2012 EBITDA” means the EBITDA with respect to the 2012 calendar
year.
 
1.4           “2013 EBITDA” means the EBITDA with respect to the 2013 calendar
year.
 
1.5            “Action” means any legal action, suit, investigation, hearing,
proceeding, or audit (including any audit for Taxes) or otherwise.
 
1.6           “Actual Balance Sheet” means the audited opening balance sheet of
Buyer provided by Buyer pursuant to Section 2.7(b)(i).
 
1.7           “Actual Net Working Capital” is defined in Section 2.7(b)(i).
 
 
5

--------------------------------------------------------------------------------

 
 
1.8           “Actual Working Capital” means current assets (including cash,
accounts receivable, prepaid expenses and inventory) less current liabilities
(including accounts payable and accrued liabilities), as determined by Buyer, in
accordance with GAAP as applied on a Consistent Basis.  During the Line of
Credit Period, to the extent Buyer makes any capital expenditures in connection
with its chemical light production business such capital expenditures shall be
excluded from any calculation of Actual Working Capital.
 
1.9           “Additional Agreements” mean the Registration Rights Agreement,
Escrow Agreement, Conveyance Documents, Employment Agreements, Non-Compete
Agreements, Stockholder’s Agreement, Royalty/Licensing Agreement and Lease
Agreement.
 
1.10         “Additional Earnout Payment” is defined in Section 2.6(d)(i).
 
1.11         “Additional Earnout Payment Shares” is defined in Section
2.6(d)(i).
 
1.12         “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person.  With respect to any natural person, the term Affiliate shall also
include any member of said person’s immediate family, any Person organized by or
for said person and any trust, voting or otherwise, of which said person is a
trustee or of which said person or any of said person’s immediate family is a
beneficiary.  For purposes of this Agreement, each Selling Member and each of
Brook Industrial Park, LLC, Eikos, Inc., Amerigen, Ltd. and GlucoNova LLC shall
be deemed to be an Affiliate of Seller.
 
1.13         “Agreement” is defined in the Preamble.
 
1.14         “Annual Financial Statements” is defined in Section 3.10(a).
 
1.15         “Arbitrator” is defined in Section 11.1.
 
1.16         “Assumed Liabilities” is defined in Section 2.3(a).
 
1.17         “Attorneys’ Fees and Expenses” is defined in Section 11.1(d).
 
1.18         “Authority” means any governmental, regulatory or administrative
body, agency or authority, any court or judicial authority, any arbitrator, or
any public, private or industry regulatory authority, whether Federal, state,
local or foreign.
 
1.19         “Average EBITDA” means the average of the 2012 EBITDA and the 2013
EBITDA.
 
1.20         “Average Price” means the volume weighted average (calculated based
on each individual trade occurring on each day) thirty (30) preceding day market
price of the Parent Common Stock at Closing, in the case of the Closing Payment,
or, in the case of the Earnout Payment or Additional Earnout Payment (as the
case may be), the volume weighted average (calculated based on each individual
trade occurring on each day) thirty (30) preceding day market price of the
Parent Common Stock on December 31, 2013.
 
 
6

--------------------------------------------------------------------------------

 
 
1.21         “Basket” is defined in Section 10.1.
 
1.22         “Board” is defined in Section 8.5(b).
 
1.23         “Books and Records” means all books and records, ledgers, employee
records, customer lists, files, correspondence, material relating to the
purchase of materials, supplies and services, research and commercial data,
insurance policies and records, Environmental Records (and other records of
every kind (whether written, electronic, or otherwise embodied) owned or used by
a Person or in which a Person’s assets, the Business or its transactions are
otherwise reflected, other than stock books, limited liability company record
books, and minute books.
 
1.24         “Budget” is defined in Section 8.5(b)(iii).
 
1.25         “Business Day” means any day other than a Saturday, Sunday or a
legal holiday on which commercial banking institutions in New York are not open
for business.
 
1.26         “Buyer” is defined in the Preamble.
 
1.27         “Buyer Indemnifiable Loss Limit” is defined in Section 10.2.
 
1.28         “Buyer Indemnitees” is defined in Section 10.1.
 
1.29         “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended,
and the rules and regulations promulgated thereunder, and any state law
counterpart.
 
1.30         “CERCLIS” means the Comprehensive Environmental Response and
Liability Information System, as provided for by 40 C.F.R. § 300.5.19.
 
1.31         “Closing” is defined in Section 2.11.
 
1.32         “Closing Cash Payment” is defined in Section 2.5.
 
1.33         “Closing Date” is defined in Section 2.11.
 
1.34         “Closing Line of Credit” is defined in Section 2.5.
 
1.35         “Closing Payment” is defined in Section 2.5.
 
1.36         “Closing Payment Shares” means that amount of Parent Common Stock
equal to the quotient of Two Million Five Hundred Thousand Dollars ($2,500,000)
divided by the Average Price; provided, that, in any case if the quotient of the
calculation of the Closing Payment Shares yields a fractional share, such
fractional share of Closing Payment Shares shall be rounded to the nearest whole
share.
 
 
7

--------------------------------------------------------------------------------

 
 
1.37         “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended.
 
1.38         “Code” means the Internal Revenue Code of 1986, as amended.
 
1.39         “Collection Period” is one hundred twenty (120) days from the
Closing Date.
 
1.40         “Consistent Basis” is defined in the definition of the Seller
Current Assets.
 
1.41         “Contracts” is defined in Section 2.1(d).
 
1.42         “Conveyance Documents” is defined in Section 2.11(b).
 
1.43         “Copyright Rights” means any and all published and unpublished
works of authorship in all forms and media (including without limitation
software, databases, source code, object code, documentation, internet site
content, advertising and marketing materials, artwork, audio and video
recordings, derivative works and compilations) whether copyrightable or not, all
rights therein and thereto including all rights to copy, prepare derivative
works based on, distribute copies of, perform and display such published and
unpublished works of authorship, all U.S. and foreign registrations and
applications therefor, all renewals, extensions, restorations and reversions
thereof, and all rights granted under any U.S. or foreign laws, and under any
international treaties, now or hereafter granted.
 
1.44         “Core Business” means the entire business of Seller, comprised of
the Purchased Assets and the Assumed Liabilities, and excluding the Excluded
Assets.  For clarity, the Core Business does not include the portion of the
business of Seller comprised of sales to the Parent as a customer of Seller.
 
1.45         “Disputed Matter” is defined in Section 11.1(a).
 
1.46         “Earnout Payment” is defined in Section 2.6(c).
 
1.47         “Earnout Schedule” is defined in Section 2.6(c).
 
1.48         “Earnout Shares” is defined in Section 2.6(c)(i).
 
1.49         “EBITDA” means, with respect to any period and the Core Business
only, on a basis determined in accordance with GAAP as applied on a Consistent
Basis, an amount equal to (i) the sum, without duplication, of the amounts for
such period of (a) net income, (b) interest expense, (c) provisions for taxes
based on income, to the extent they were included as a deduction in the
calculation of net income, (d) depreciation expense, to the extent included as a
deduction in the calculation of net income, (e) amortization expense, to the
extent included as a deduction in the calculation of net income, and (f) other
non-cash items reducing net income (but excluding any such non-cash item to the
extent it represents an accrual or reserve for potential cash items in any
future period) to the extent they were included as a deduction in calculating
net income, less (ii) other non-cash items increasing net income (but excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash items in any period prior to the calculation of
EBITDA) and, plus or minus, (iii) other items, including those relating to the
chemical light business of Parent, as agreed upon and as identified on Schedule
II; provided, further, that upon the determination by Buyer’s accountants that
the lease set forth under the Lease Agreement is a capitalized lease (determined
in accordance with GAAP as applied on a Consistent Basis), then any such
payments made by Buyer pursuant to such Lease Agreement shall be included in any
calculation of EBITDA.
 
 
8

--------------------------------------------------------------------------------

 
 
1.50         “EBITDA Thresholds” means, collectively, Threshold I, Threshold II,
Threshold III, Threshold IV, Threshold V and Threshold VI, each as set forth on
the Earnout Schedule.
 
1.51         “Effective Date” means September 1, 2011.
 
1.52         “Employment Agreements” is defined in Section 9.2(m).
 
1.53         “Environmental Assessment” means any soil or groundwater test,
survey, environmental assessment or other inspection, test or inquiry (including
analytical data, boring logs, photographs and other imaging) conducted by Seller
or any agent of Seller, or in the possession of Seller or its agents, relating
to any real property, facilities, or improvements presently or formerly owned,
occupied, or leased by Seller for the benefit of the Core Business or used in
connection with the Core Business.
 
1.54         “Environmental Claim” means any written notice, or to the Knowledge
of Seller, oral notice, service of process, claim, demand or other written or
electronic communication (each hereinafter a “claim”) by any other Governmental
or Regulatory Entity or any person or entity alleging or asserting liability
under statute, common law or any theory of law for damages, investigatory costs,
cleanup costs, response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of, based on or resulting from
(a) the presence, Release or threatened Release into the indoor or outdoor
environment, of any Hazardous Material at any location whether intentional or
non-intentional and whether in compliance with Environmental Law at the time of
its occurrence, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law or any Environmental Permit,
regardless of whether Seller deems such claims to have merit or not.  The term
“Environmental Claim” shall include any claim asserted by any Governmental or
Regulatory Entity or any third party for enforcement, penalties, termination or
withdrawal of an Environmental Permit, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and any
claim by any third party seeking penalties, damages, contribution,
indemnification, cost recovery, compensation, injunctive or other equitable
relief resulting from the presence of Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment, and
shall also include any request for information under Section 104(e) of CERCLA or
any claim from a person or entity designated as or representing a “potentially
responsible party” alleging liability of Seller under CERCLA relating to the
operation of the Core Business.
 
 
9

--------------------------------------------------------------------------------

 
 
1.55         “Environmental Laws” shall mean all federal, state, foreign and
local statutes, regulations, directives, ordinances and other rules, orders,
decrees, judgments, treaties, standards, policies or guidelines having the
effect of law, principles of common law, and other standards of practice which
pertain to protection of human health and safety and the
environment.  Environmental Laws include those relating to (1) the import,
manufacture, processing, use, labeling, distribution, treatment, storage,
discharge, disposal, recycling, generation or transportation of Hazardous
Materials; (2) air (including indoor air), soil, surface, subsurface,
groundwater or noise pollution; (3) Releases or threatened Releases; (4)
protection of wildlife, endangered species, wetlands or natural resources; (5)
Tanks; (6) health and safety of employees and other persons; (7) the presence or
content of Hazardous Materials in a product, item or article, whether a
component or finished product; (8) land use or zoning; and (9) notification
requirements relating to the foregoing.  Without limiting the above,
Environmental Law also includes the following within the United States:  (i)
CERCLA; (ii) the Solid Waste Disposal Act, as amended by RCRA; (iii) the
Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. §§ I 101
et seq.), as amended; (iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.), as
amended; (v) the Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended; (vi)
the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), as amended; (vii)
the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), as
amended; (viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§§ 136 et seq.), as amended; (ix) the Federal Safe Drinking Water Act (42 U.S.C.
§§ 300 et seq.), as amended; (x) the Federal Radon and Indoor Air Quality
Research Act (42 U.S.C. §§ 7401 et seq.); (xi) the Occupational Safety and
Health Act (29 U.S.C §§ 651 et seq.), as amended; and (xii) any state, county,
municipal or local statutes, laws or ordinances similar or analogous to
(including the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et
seq., as amended by the Site remediation Reform Act, N.J.S.A. 58:10C-1 et seq.,
and the regulations promulgated thereunder (collectively, “ISRA”), the New
Jersey Spill Compensation and Control Act, N.J.S.A. 58-10-23.11 et seq., as
amended and the regulations promulgated thereunder, as well as counterparts of)
any of the statutes listed above.
 
1.56         “Environmental Permits” shall mean the licenses, certificates,
permits, permissions, registrations, approvals, agreements, authorizations,
variances, and consents which are required under or are issued pursuant to an
Environmental Law.
 
1.57         “Environmental Property Transfer Act” shall mean an Environmental
Law that conditions, restricts, prohibits, or requires notice or disclosure in
land records, or requires notice to governmental parties as a result of the
transfer, sale, lease, reduced operations, abandonment, shutting down, or
closure of any property, real property, facilities, operations, or
business.  Such laws include but are not limited to the Industrial Site Recovery
Act (N.J.S.A. 13:1K) in the State of New Jersey as well as other laws that
condition transfer of real estate containing wells or septic tanks.
 
 
10

--------------------------------------------------------------------------------

 
 
1.58         “Environmental Records” means any record, document, file, report,
data, or analysis, whether in paper or electronic form (hereinafter referred to
as “records”), pertaining to Environmental Laws or an Environmental Permit or
any record required to be generated, maintained, or filed by Seller or required
to be submitted from time to time to Governmental or Regulatory Entities under
Environmental Law or Environmental Permits.
 
1.59         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
1.60         “ERISA Affiliate” is defined in Section 3.26(d).
 
1.61         “Escrow Agent” means J.P. Morgan Escrow Services.
 
1.62         “Escrow Agreement” is defined in Section 2.6(b).
 
1.63         “Escrow Amount” shall mean an amount equal to Five Hundred Thousand
Dollars ($500,000) worth of the Closing Payment Shares.
 
1.64         “Estimated Balance Sheet” is defined in Section 2.7(a)(i).
 
1.65         “Estimated Net Working Capital” is defined in Section 2.7(a)(i).
 
1.66         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
1.67         “Excluded Assets” is defined in Section 2.2.
 
1.68         “Excluded Closing Receivables” means any accounts receivable of
seller incurred prior to the Closing Date arising from or on behalf of Macoven
Pharmaceuticals LLC or Texas Gulf Industries.
 
1.69         “Excluded Liabilities” is defined in Section 2.4.
 
1.70         “Excluded Persons” is defined in Section 5.4.
 
1.71         “Existing Patents and Applications” is defined in the definition of
“Seller Intellectual Property.”
 
1.72         “Final Adjustment Determination” is defined in Section 2.7(b)(iii).
 
1.73         “Final Earnout Determination” is defined in Section 2.6(f).
 
1.74         “Financial Statements” is defined in Section 3.10(a).
 
1.75         “Formerly Owned or Leased Real Property” is defined in Section
3.30(c)(iv).
 
1.76         “GAAP” means U.S. generally accepted accounting principles,
consistently applied.
 
 
11

--------------------------------------------------------------------------------

 
 
1.77         “Governmental or Regulatory Entity” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.
 
1.78         “Harmful Code” means (i) viruses, worms or other malicious code;
(ii) any feature that prevents or interrupts the use of any network, system or
device, including any lock, drop-dead device, Trojan-horse routine, trap door,
time bomb; or (iii) any other code or instruction that is intended to be used in
a harmful manner to access, modify, delete, damage, or disable the functionality
of any network, system or device.
 
1.79         “Hazardous Material” shall mean any chemical, pollutant,
contaminant, pesticide, fungicide, rodenticide, poison, petroleum or petroleum
product, radioactive substance, biological material, genetically modified
organism, wastes (including solid, hazardous, extremely hazardous, special,
dangerous, or toxic), any substance, chemical or material regulated, listed,
limited or defined as such under any Environmental Law, including:  (i) any
by-products, derivatives, or combinations of such material; (ii) dioxin, lead,
arsenic, asbestos, asbestos-containing material, presumed asbestos-containing
material, polychlorinated biphenyls, solvents and waste oil, vapors and mold or
other indoor air contaminants; (ii) any “hazardous substance,” “pollutant”,
“toxic pollutant” or “contaminant” as defined under CERCLA and/or the Clean
Water Act; and (iii) any “hazardous waste” as defined under RCRA.
 
1.80         “Indebtedness” means, with respect to any Person, (a) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind (including amounts by reason of overdrafts and amounts owed
by reason of letter of credit reimbursement agreements) including with respect
thereto, all interests, fees and costs, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (other than accounts payable to creditors for goods and services
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or security interest on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all obligations of such Person under
leases required to be accounted for as capital leases under GAAP as applied on a
Consistent Basis, (g) all guarantees by such Person and (h) any agreement to
incur any of the same.
 
1.81         “Indemnification Notice” is defined in Section 10.3(a).
 
1.82         “Indemnified Party” is defined in Section 10.3.
 
1.83         “Indemnifying Parties” is defined in Section 10.3(a).
 
 
12

--------------------------------------------------------------------------------

 
 
1.84         “Intellectual Property” Unless specifically excluded herein,  means
any and all United States and foreign Patent Rights, Copyright Rights, Trade
Secrets, Marks, and any similar or other intellectual property or proprietary
rights, and any rights under or with respect to any of the foregoing, including
the right to file patent applications with respect to inventions that have been
conceived or reduced to practice in whole or part as of the date hereof, any
such applications that are in fact filed, the right to file applications to
register copyrights in copyrightable works that have been created in whole or
part as of the date hereof, and any such applications that are in fact filed.
 
1.85         “Intellectual Property Embodiments and Documentation” means all
object code, source code, technical documentation (including, technical and
descriptive materials relating to the acquisition, design, development, testing,
fixing, use, or maintenance of, and the program documentation and materials for,
the Seller Software), engineering notes, information sheets, specifications,
compilers, tools, data schema, databases, data warehouses, software, marketing
and promotional materials, software libraries, know-how, invention disclosures
and technology.
 
1.86         “Interim Financial Statements” is defined in Section 3.10(a).
 
1.87         “Inventory” is defined in the UCC.
 
1.88         “ISRA” is defined in the definition of “Environmental Laws”.
 
1.89         “ISRA Approval” is defined in Section 3.30(c)(xii).
 
1.90         “Key Personnel” means the employees of Seller listed on Schedule
1.89.
 
1.91         “Key Person Policy” is defined in Section 5.5.
 
1.92         “Knowledge” is defined in Section 13.12(b).
 
1.93         “Labor Agreements” is defined in Section 3.24(a).
 
1.94         “Law” means any Federal, state, foreign, domestic, municipality or
local law, statute, ordinance, code, rule or regulation or common law.
 
1.95         “Landlord” means Brook Industrial Park, LLC, an Affiliate of
Seller.
 
1.96         “Lease Agreement” is defined in Section 9.2(t).
 
1.97         “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset, including any agreement to give any of the foregoing and any conditional
sale and including any voting agreement or proxy.
 
1.98         “Line of Credit” is defined in Section 2.5.
 
 
13

--------------------------------------------------------------------------------

 
 
1.99         “Line of Credit Period” means the period beginning on the Closing
Date up to and through December 31, 2013.
 
1.100       “Loss(es)” is defined in Section 10.1.
 
1.101       “Marks” means any and all trademarks, service marks, trade names,
brand names, logos, certification marks, corporate names, trade dress and others
indicators of source, origin, sponsorship, certification or endorsement,
including registrations, applications, and recordings in the U.S. Patent and
Trademark Office and in any similar office or agency in the United States or any
state thereof, or in any similar foreign office or agency, and all goodwill in,
to and associated with any of the foregoing.
 
1.102       “Material Adverse Change” means a material adverse change in the
business, assets, financial condition, liabilities, results of operations or
prospects of the Core Business individually or as a whole; provided, however,
without prejudicing whether any other matter qualifies as a Material Adverse
Change, any matter involving a loss to or payment by Seller in excess of One
Hundred Seventy-Five Thousand Dollars ($175,000) shall constitute a Material
Adverse Change, per se.
 
1.103       “Material Adverse Effect” means a material adverse effect on the
business, assets, financial condition, liabilities, results of operations or
prospects of the Core Business, individually or as a whole; provided, however,
without prejudicing whether any other matter qualifies as a Material Adverse
Effect, any matter involving a loss to or payment by Seller in excess of One
Hundred Seventy-Five Thousand Dollars ($175,000) shall constitute a Material
Adverse Effect, per se.
 
1.104       “Measurement Date” is defined in Exhibit B.
 
1.105       “Measuring Period” means the period beginning January 1, 2012 and
ending December 31, 2013.
 
1.106       “Money Laundering Laws” is defined in Section 3.39.
 
1.107       “Net Working Capital”  means an amount equal to One Million Two
Hundred Thousand Dollars ($1,200,000) of Seller, as of the date hereof
representing, in the aggregate: (i) current assets, including cash, accounts
receivable, prepaid expenses and inventory, including a minimum of Three Hundred
Fifty Thousand Dollars ($350,000) in cash to fund the Core Business (consisting
of a minimum cash component of Two Hundred Thousand Dollars ($200,000) of cash
with the balance in the form of One Hundred Fifty Thousand Dollars ($150,000) of
net accounts receivable over accounts payable (“Net Working Capital Cash
Portion”)) less (ii) Seller’s liabilities solely constituting accounts payable
and accrued liabilities, determined in accordance with GAAP as applied on a
Consistent Basis; provided, that, the Line of Credit and the Excluded Closing
Receivables, and any step-up to fair value on work-in-process and finished goods
inventories as determined by Buyer in accordance with GAAP shall not be included
in the determination of Net Working Capital.
 
1.108       “Net Working Capital Calculation Date” is defined in
Section 2.7(a)(i).
 
 
14

--------------------------------------------------------------------------------

 
 
1.109       “Net Working Capital Cash Portion” is defined in the definition of
“Net Working Capital”.
 
1.110       “Net Working Capital Excess” means the amount of Net Working Capital
Cash Portion exceeding Two Hundred Thousand Dollars ($200,000).
 
1.111       “Non-Compete Agreements” is defined in Section 9.2(p).
 
1.112       “Office Lease” means the lease with respect to the office space
leased by Seller in the city of Bound Brook, New Jersey as set forth on Schedule
3.27 attached hereto, together with all fixtures and improvements erected on the
premises leased thereby.
 
1.113       “Orders” means any decree, order, judgment, writ, award, injunction,
rule or consent of or by an Authority.
 
1.114       “Other Costs” is defined in Section 11.1(d).
 
1.115       “Outside Closing Date” is defined in Section 12.1.
 
1.116       “Parent” is derived in the Preamble.
 
1.117       “Parent Common Stock” means the common stock, $0.001 par value per
share, of Parent.
 
1.118       “Patent Rights” means any and all patents, patent applications,
certificates of invention, or applications for certificates of invention and any
supplemental protection certificates, together with any extensions,
registrations, confirmations, reissues, substitutions, divisions, continuations
or continuations-in-part, reexaminations or renewals thereof, whenever
submitted, filed, issued, received, or granted.
 
1.119       “Payment Shares” means collectively the Closing Payment Shares, the
Earnout Shares and the Additional Earnout Payment Shares.
 
1.120       “Permits” is defined in Section 3.17.
 
1.121       “Permitted Liens” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Buyer; (ii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business that are not material to the Core Business, operations and
financial condition of Seller or any of its Subsidiaries so encumbered and that
are not resulting from a breach, default or violation by Seller or any of its
Subsidiaries of any Contract or Law; (iii) zoning, entitlement and other land
use and environmental regulations by any Authority; provided, that such
regulations have not been violated; and (iv) statutory liens for the payment of
current Taxes that are not yet delinquent.
 
 
15

--------------------------------------------------------------------------------

 
 
1.122       “Person” means an individual, a corporation, a partnership, a
limited liability Seller, an association, a trust or other entity or
organization, including a government, domestic or foreign, or political
subdivision thereof, or an agency or instrumentality thereof.
 
1.123       “Plan” is defined in Section 3.26.
 
1.124       “Proration of Earnout Payments” is defined in Section 2.6(c)(ii).
 
1.125       “Purchase Price” is defined in Section 2.5.
 
1.126       “Purchased Assets” is defined in Section 2.1.
 
1.127       “RAO” is defined in Section 3.30(c)(xii).
 
1.128       “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C.
§§ 6901 et seq.), as amended, and any state counterpart.
 
1.129       “Real Property” means, collectively, all real properties and
interests therein (including the right to use), together with all buildings,
fixtures, trade fixtures, plant and other improvements located thereon or
attached thereto; all rights arising out of use thereof (including air, water,
oil and mineral rights); and all subleases, franchises, licenses, permits,
easements and rights-of-way which are appurtenant thereto.
 
1.130       “Release” means any spill, discharge, leak, migration, emission,
escape, injection, dumping, leaching, or other release of any Hazardous Material
into the indoor or outdoor environment, whether or not intentional, and whether
or not notification or reporting to any governmental agency was or is required
at the time it initially occurred.  Release includes the meaning of Release as
defined under CERCLA.
 
1.131       “Reg. D” is defined in Section 3.37(a).
 
1.132       “Registration Rights Agreement” means the agreement in the form
attached as Exhibit A hereto governing the registration for resale of the
Payment Shares.
 
1.133       “Replenishment Amount” is defined in Exhibit B.
 
1.134       “Representative” is defined in the Recitals.
 
1.135       “Restrictive Covenants” is defined in Section 6.2.
 
1.136       “Royalty/Licensing Agreement” is defined in Section 9.2(s).
 
1.137       “Rule 144” is defined in Section 3.37(e).
 
1.138       “Schleck” means James G. Schleck, an individual residing under the
laws of the State of New Jersey.
 
1.139       “Securities Act” means the Securities Act of 1933, as amended.
 
 
16

--------------------------------------------------------------------------------

 
 
1.140       “Seller” is defined in the Preamble.
 
1.141       “Seller Consents” is defined in Section 3.9.
 
1.142       “Seller Current Assets” means the current assets of Seller arising
in the ordinary course in accordance with GAAP as applied by Seller on a basis
consistent in all material respects with Seller’s historic accounting practices
(“Consistent Basis”) as reflected in the 2010 Annual Financial Statements, but
specifically excluding any current asset of Seller which is part of Excluded
Assets.
 
1.143       “Seller Indemnifiable Loss Limit” is defined in Section 10.1.
 
1.144       “Seller Indemnitees” is defined in Section 10.2.
 
1.145       “Seller Intellectual Property” means (a) unless specifically
excluded in Schedule 1.144 all Intellectual Property created, developed,
conceived, reduced to practice, owned, licensed or filed by or on behalf of
Seller or any of its Affiliates or used or held for use in the Core Business,
whether registered or unregistered or domestic or foreign, (b) all Seller
Software, and (c) all Intellectual Property and Intellectual Property
Embodiments and Documentation in, relating to, comprising, embodied in or by, or
used, developed or created in connection with any of the foregoing, including
all of the Intellectual Property set forth on Schedules 3.19(a) and
3.33(a).  For avoidance of doubt, Seller Intellectual Property includes, (i) all
of the patents and patent applications referenced in the foregoing sentence that
are or have been issued or filed as of the Closing Date (the “Existing Patents
and Applications”), (ii) all other patent applications that are filed after the
Closing Date that disclose or claim any inventions first conceived or reduced to
practice in whole or part on or before the Closing Date that relate to the
Seller Software, Existing Patents and Applications, or any Intellectual Property
or Intellectual Property Embodiments and Documentation in, relating to,
comprising, embodied in or by, or used, developed or created in connection with
any of the foregoing, including, all continuations, continuations-in-part,
divisional, reexamined and reissued patent applications and patents that claim
priority to or otherwise relate to the Existing Patents and Applications, (iii)
all foreign counterparts with respect to any of the foregoing, (iv) all patents
that issue with respect to any of the foregoing patent applications, and (v) all
Intellectual Property in or relating to any bug fixes created by or for Sellers
at any time.  Notwithstanding the foregoing, Seller Intellectual Property
excludes third-party Intellectual Property in any items of third-party software
specifically identified in Schedule 3.33(b) that are licensed to Seller pursuant
to a valid and enforceable license identified in Schedule 3.33(b).
 
1.146       “Seller Interests” is defined in Section 3.5.
 
1.147       “Seller Software” is defined in Section 3.33(a).
 
1.148       “Seller’s Tools” is defined in Section 3.19(e).
 
1.149       “Seller Trade Secrets” is defined in Section 3.19(b).
 
 
17

--------------------------------------------------------------------------------

 
 
1.150       “Selling Member(s)” is defined in the Preamble.
 
1.151       “Software” means all computer programming code, instructions or
statements, whether in a form readable by individuals (source code) or by
machines (object code), and all documentation, materials, algorithms, formulas,
processes, compositions, designs, data, specifications, or procedures embodied
in, related to, or used in connection with the foregoing.
 
1.152       “Stock Certificates” is defined in Section 2.6(a)(iii).
 
1.153       “Stockholder’s Agreement” is defined in Section 9.2(r).
 
1.154       “Tangible Assets” is defined in Section 2.1(b).
 
1.155       “Tangible Personal Property” shall mean all assets (but not Real
Property assets) which are also tangible assets, including machinery, equipment,
trucks, automobiles, furniture, supplies, spare parts, computers, hardware,
tools, stores and other tangible personal property or interest therein
(including the right to use), other than the inventories and the Books and
Records.
 
1.156       “Tanks” means above-ground and Underground Storage Tanks,
containers, vessels and related equipment, including appurtenant pipes, lines
and fixtures, containing or previously containing any Hazardous Materials or
fractions thereof.
 
1.157       “Tax(es)” means any Federal, state, local or foreign tax, charge,
fee, levy, deficiency, or other assessment of any kind or nature imposed by any
governmental authority (including any income (net or gross), alternative
minimum, gross receipts, profits, sales, use, ad valorem, franchise, license,
withholding, employment, social security, workers compensation, unemployment
compensation, transfer, excise, import, real property, personal property,
intangible property, occupancy, recording, minimum, environmental or estimated
tax), including any liability therefor as a transferee (including under Section
6901 of the Code or similar provision of applicable Law), as a result of
Treasury Regulation Section 1.1502-6 or similar provision of applicable Laws or
as a result of any Tax sharing or similar agreement, or otherwise together with
any interest, penalty and additions to tax imposed with respect thereto.
 
1.158       “Taxing Authority” means the Internal Revenue Service and any other
Authority responsible for the determination, assessment, collection or payment
of a Tax or the administration of any Law pertaining to any Tax.
 
1.159       “Tax Return” means any return, declaration, information return,
claim for refund or credit, report or any similar statement, and any amendment
thereto, including any attached schedule and supporting information, whether on
a separate consolidated, combined, unitary or other basis, that is filed or
required to be filed with any Taxing Authority in connection with the
determination, assessment, collection or payment of a Tax or the administration
of any Law relating to any Tax.
 
1.160       “Third Party Claim” is defined in Section 10.3(a).
 
 
18

--------------------------------------------------------------------------------

 
 
1.161       “Third Party Software” is defined in Section 3.33(b).
 
1.162       “Threshold I” is defined in the Earnout Schedule.
 
1.163       “Threshold II” is defined in the Earnout Schedule.
 
1.164       “Threshold III” is defined in the Earnout Schedule.
 
1.165       “Threshold IV” is defined in the Earnout Schedule.
 
1.166       “Threshold V” is defined in the Earnout Schedule.
 
1.167       “Threshold VI” is defined in the Earnout Schedule.
 
1.168       “Trade Secrets” means collectively (a) all “Trade Secrets” as
defined in the Uniform Trade Secrets Act and (b) to the extent that the
following is not within clause (a) above, all trade secrets, confidential
technical and business information and other proprietary technical and business
information including designs, formulas, data, research and development
information, technical information, specifications, operating and maintenance
manuals, sources of supply, methods, engineering drawings, know-how, data,
discoveries, inventions, industrial designs and other proprietary rights,
including ideas, discoveries, improvements, concepts (whether or not patentable
or subject to copyright or trade secret protection).
 
1.169       “UCC” means the Uniform Commercial Code of the State of Delaware, or
any corresponding or succeeding provisions of Laws of the State of Delaware, or
any corresponding or succeeding provisions of Laws, in each case as the same may
have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.
 
1.170       “Underground Storage Tank” means any one or combination of tanks,
including underground pipes connected thereto, which is used to contain an
accumulation of material, and the volume of which (including the volume of the
underground pipes connected thereto) is ten percent (10%) or more beneath the
surface of the ground.  This term also includes any pit, cistern, sump, septic
system, cesspool, underground injection or seepage device or structure that did
not or is not intended to permanently contain any liquid or semi-liquid placed
into it.
 
1.171       “Warranty Claims” is defined in Section 3.34.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, at the Closing, Buyer shall purchase from Seller and Seller
shall (and Selling Member(s) shall cause Seller to) sell, convey, transfer,
assign and deliver to Buyer, free and clear of all Liens other than Permitted
Liens, all right, title and interest of Seller in, to and under all of the
assets, properties and rights of Seller of every kind and description
whatsoever, wherever located, real, personal or mixed, tangible or intangible,
other than the Excluded Assets, including the following described assets,
properties and rights of Seller as the same shall exist at the Closing
(including all such assets, properties and rights acquired by Seller on or after
the date hereof) (the “Purchased Assets”):
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           the goodwill of the Core Business;
 
(b)          all tangible personal property and interests therein, including
machinery, computers and accessories, furniture, office equipment,
communications equipment, vehicles owned or leased by Seller and other tangible
property, including the items listed on Schedule 2.1(b) (collectively, the
“Tangible Assets”);
 
(c)           all raw materials, work-in-process, finished goods, supplies and
other Inventories of Seller applicable to the Core Business;
 
(d)          all contracts, agreements, leases (including equipment leases and
capital leases), licenses, commitments, client contracts, statements of work
(SOWs), sales and purchase orders and other instruments listed on Schedule
2.1(d), and similar instruments oral or written, to which Seller is a party or
by which any of the assets is bound, including any entered into by Seller in
compliance with Section 5.1 after the signing hereof and prior to the Closing,
and all rights and benefits thereunder, including all rights and benefits
thereunder with respect to all cash and other property of third parties under
Seller’s dominion or control (together with the Office Lease, collectively, the
“Contracts”); it being agreed that to the extent that any Contract requires
Seller to maintain insurance, Buyer shall obtain such insurance as required
under such Contract;
 
(e)           prepaid expenses and deposits pertaining to any of the Purchased
Assets or the Core Business, including leases and rentals, as listed on Schedule
2.1(e);
 
(f)           all of Seller’s rights, claims, credits, causes of action or
rights of set-off against third parties relating to the Purchased Assets, or the
Core Business including unliquidated rights under manufacturers’ and vendors’
warranties;
 
(g)          all Seller Intellectual Property and other intangible property of
Seller (and all goodwill associated therewith) of the Core Business, including
the items listed on Schedule 3.19;
 
(h)          all accounts, notes, and other receivables, whether or not accrued,
and whether or not billed, of Seller, for the Core Business, without any
allowance for doubtful accounts, including the items set forth on Schedule
2.1(h); and
 
(i)           all transferable licenses, Permits, including Environmental
Permits, and other governmental authorizations of Seller pertaining to the Core
Business, including the items listed on Schedule 3.17.
 
2.2           Excluded Assets.  Buyer expressly understands and agrees that the
following assets and properties of Seller (the “Excluded Assets”) shall be
excluded from the Purchased Assets:
 
 
20

--------------------------------------------------------------------------------

 
 
(a)           all rights of Seller and the Selling Members in and to this
Agreement;
 
(b)          an account at a depository institution to receive the Closing
Payment and not holding any other assets;
 
(c)           all loans or other commitments owed to Seller by: (i) any Selling
Member, (ii) any Affiliate of any Selling Member or (iii) any employee;
 
(d)           the minute books of Seller and all Books and Records of Seller;
 
(e)           any assets which would otherwise be Purchased Assets which are
sold or otherwise disposed of in the ordinary course of the operation of the
Core Business and not in violation of any provisions of this Agreement during
the period from the date hereof until the Closing;
 
(f)           all Real Property of Seller;
 
(g)           all cash, cash equivalents, deposits (including deposits from
clients or customers), securities, commodities, deposit accounts, checking
accounts, brokerage accounts and all other accounts and all securities and
investments (including interest in client accounts), except for the Net Working
Capital Cash Portion;
 
(h)          all health and welfare and retirement plans of Seller; and
 
(i)           all specifically excluded Assets described in Schedule 2.2(i), and
schedule 1.114.
 
2.3           Assumption of Liabilities.
 
(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing, Buyer shall assume the following liabilities and obligations of
Seller as listed on Schedule 2.3 (the “Assumed Liabilities”), including without
limitation:
 
(i)           any accounts payable incurred by Seller in the ordinary course of
business that remains unpaid and is not delinquent as of the Closing;
 
(ii)          any liability or obligation to Seller’s customers incurred in the
ordinary course of business for nondelinquent orders outstanding as of the
Closing and reflected on Seller’s books; and
 
(iii)         any liability or obligation of Seller arising from and after
Closing under the Contracts, including any liability or obligation arising after
the Closing pursuant to any Contract that is transferred after the Closing.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Consent of Third Parties.  Notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute an agreement to
assign or transfer any interest in any Seller Consent, Contract, Permit,
governmental consent or other agreement or arrangement or any claim, right or
benefit arising hereunder or resulting therefrom in an assignment or transfer or
an attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or affect adversely the
rights of Buyer or Seller thereunder; and any transfer or assignment to Buyer by
Seller of any interest under any such Seller Consent, Contract, Permit,
governmental consent or other agreement or arrangement that requires the consent
of a third party shall be made subject to such consent or approval being
obtained.  In the event any such consent or approval is not obtained on or prior
to the Closing Date, Seller shall continue to use all reasonable efforts to
obtain any such approval or consent after the Closing Date until such time as
such consent or approval has been obtained, and Seller will cooperate with Buyer
in any lawful and economically feasible arrangement to provide that Buyer shall
receive the interest of Seller, as the case may be, in the benefits under any
such Seller Consent, Contract, Permit, governmental consent other agreement or
arrangement, including performance by Seller, as the case may be, as agent, if
economically feasible, provided that Buyer shall pay or satisfy the
corresponding liabilities for the enjoyment of such benefit to the extent Buyer
would have been responsible therefor hereunder if such consent or approval had
been obtained.  Seller shall pay and discharge, and shall indemnify and hold
Buyer harmless from and against, any and all out-of-pocket costs of seeking to
obtain or obtaining any such consent or approval whether before or after the
Closing Date.  Nothing in this Section 2.3(b) shall be deemed a waiver by Buyer
of its right to have received on or before the Closing an effective assignment
of all of the Purchased Assets nor shall this Section 2.3(b) be deemed to
constitute an agreement to exclude from the Purchased Assets any assets
described under Section 2.1.
 
2.4           Excluded Liabilities.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming and shall not assume any other liability
or obligation of Seller of whatever nature whether presently in existence or
arising hereafter.  All such other liabilities and obligations to the extent
that they arose or existed prior to the Closing Date, including (a) all
Indebtedness, (b) any Action against or affecting Seller, the Core Business or
any Purchased Asset or Contract which Action arose out of any action or omission
or alleged act or omission of Seller prior to the Closing Date, (c) any
liability resulting from any tort or any violation of any Law (including
violations of warranties, trademark infringement, for “spamming”, privacy
violations or consumer complaints) or the breach of any Contract; (d) any
liability relating to any compensation, executive compensation, phantom equity
or employee benefit plan, policy, practice or agreement including those set
forth on Schedule 3.26, (e) any Taxes of Seller and/or its Subsidiaries or
Affiliates or for which Seller or any of its Subsidiaries or Affiliates is or
may be liable, without regard to when such Tax is due or payable, (f) any
liability under the Contracts not assumed under this Agreement, (g) any
liability or obligation relating to any Excluded Asset, (h) warranty, service,
maintenance or indemnification obligations in existence at Closing, (i) any
liability relating to or arising out of any Environmental Claims to the extent
same arises out of acts or omissions occurring on or prior to the Closing Date,
including the matters disclosed on Schedule 3.30(a), and (j) any Indebtedness,
liability or obligation of any kind of Seller to any of its Affiliates or any
former employee, agent, consultant or representative of Seller, shall in each
and every case be retained by and remain obligations and liabilities of Seller
(all such liabilities and obligations not being assumed being herein referred to
as the “Excluded Liabilities”).
 
 
22

--------------------------------------------------------------------------------

 
 
2.5           Purchase Price.  The purchase price for the Purchased Assets shall
be the Closing Payment, the Earnout Payment and the Additional Earnout Payment,
subject to adjustment as set forth in Sections 2.7, 2.8 and 2.12(a)(iv)
(collectively, the “Purchase Price”); provided, that under no circumstances,
shall the Purchase Price (and/or any combination of the Closing Payment, the
Earnout Payment and/or the Additional Earnout Payment) exceed Twelve Million
Dollars ($12,000,000) and Buyer shall not be obligated to pay Seller in excess
of such amount.  The “Closing Payment” shall be an amount equal to Five Million
Dollars ($5,000,000), payable in the form of (i) One Million Seven Hundred and
Fifty Thousand Dollars ($1,750,000) in cash (the “Closing Cash Payment”), (ii)
Seven Hundred Fifty Thousand Dollars ($750,000) in the form of a line of credit
(the “Line of Credit”, as described on Exhibit B attached hereto) to the Core
Business (the “Closing Line of Credit”), and (iii) the issuance of the Closing
Payment Shares; provided, that, in the Parent’s sole discretion, the Closing
Cash Payment portion of the Closing Payment may be increased and the Closing
Payment Shares portion of the Closing Payment may be simultaneously decreased in
an amount equal to such increase of the Closing Cash Payment.
 
2.6           Payment of the Purchase Price.  The Purchase Price shall be
payable by Buyer as follows:
 
(a)           Closing Payment.  The Closing Payment shall be payable by Buyer on
the Closing Date as follows:
 
(i)           Closing Cash Payment.  The Closing Cash Payment shall be payable
in U.S. dollars and shall be delivered by Buyer on the Closing Date in the form
of a wire transfer of immediately available funds to a U.S. account of Seller
designated in writing by it at least three (3) Business Days prior to the
Closing Date;
 
(ii)          Closing Line of Credit.  Parent shall have placed an amount equal
to the Closing Line of Credit into a separate bank account for the benefit of
Buyer, to be used by Buyer only in the event that the Actual Working Capital to
support the Core Business falls below the Net Working Capital during the Line of
Credit Period as calculated at the end of each quarter and Buyer shall record
such Line of Credit on its balance sheet as of the Closing Date, as further
described on and in accordance with Exhibit B;
 
(iii)         Closing Payment Shares.  Subject to Section 2.6(b), the Closing
Payment Shares shall be paid in the form of stock certificates, bearing the
legend set forth in Section 3.37(i) (the “Stock Certificates”), issued in the
name of Seller (or as directed in writing by Seller to be apportioned to the
Selling Members) (which at Buyer’s convenience, may be delivered within ten (10)
Business Days after the Closing Date).  No certificates or scrip representing
fractional shares of Parent Common Stock will be issued, and such fractional
share interests will not entitle the owner thereof to vote or to any rights of a
stockholder of Parent.  Any fractional shares will be rounded to the nearest
whole share; and
 
 
23

--------------------------------------------------------------------------------

 
 
(iv)         Limitation on Closing Payment.  Notwithstanding anything to the
contrary set forth herein, under no circumstances shall the Closing Payment (or
any combination of the Closing Cash Payment, the Closing Line of Credit and the
Closing Payment Shares) exceed Five Million Dollars ($5,000,000).
 
(b)           Escrow Shares.  The Closing Payment Shares shall be paid as
follows: (i) a Stock Certificate representing the number of shares of the Parent
Common Stock equal to Escrow Amount divided by the Average Price issued in the
name of Seller (or as directed in writing by Seller to be apportioned to the
Selling Members) shall be delivered by Buyer on the Closing Date to the account
of the Escrow Agent pursuant to that certain Escrow Agreement, attached hereto
as Exhibit C (the “Escrow Agreement”), and (ii) a Stock Certificate representing
the balance of the Closing Payment Shares shall be delivered by Buyer on the
Closing Date to Seller (or as directed in writing by Seller to be apportioned to
the Selling Members) pursuant to the terms and conditions of Section
2.6(a)(iii).
 
(c)           Earnout Payment.
 
(i)           Earnout Schedule.  Subject to the provisions of this Section 2.6,
the Earnout Payments shall be equal to an amount not to exceed Five Million
Dollars ($5,000,000) based on Buyer achieving the Average EBITDA as set forth on
Schedule 2.6(c)(i) (the “Earnout Schedule”).  The payment described in this
Section 2.6(c)(i) is referred to herein as the “Earnout Payment”.  The Earnout
Payment shall consist of a minimum of thirty percent (30%) in cash and seventy
percent (70%) in shares of the Parent Common Stock (to be calculated by taking
the number representing seventy percent (70%) of the applicable Earnout Payment
and dividing it by the Average Price) (such shares, the “Earnout Shares”).  The
Parent may, in its sole discretion, increase the cash component of the Earnout
Payment (and decrease the portion of Earnout Shares (in an amount equal to the
respective increase in such cash component) to be paid pursuant to the Earnout
Payment).
 
(ii)          Proration of Earnout Payment.  The Earnout Payment shall be
pro-rated for any Average EBITDA amounts achieved between any EBITDA Threshold
as set forth on Schedule 2.6(c)(ii) (the “Proration of Earnout Payments”).
 
(iii)         Reduction of Earnout Payment.  Notwithstanding anything to the
contrary set forth herein, in the event the 2011 EBITDA of the Core Business (as
operated by Seller prior to Closing from January 1, 2011 and by Buyer from the
Closing Date through December 31, 2011) does not equal or exceed Six Hundred
Dollars ($600,000) (the “2011 EBITDA Deficit”), then the maximum payment for the
Earnout Payment as set forth on the Earnout Schedule shall be reduced from Five
Million Dollars ($5,000,000) to Three Million Five Hundred Thousand Dollars
($3,500,000), as set forth on Schedule 2.6(c)(iii). Notwithstanding the
foregoing, no other EBITDA Thresholds or respective Earnout Payment amounts as
set forth on the Earnout Schedule shall be reduced or otherwise affected by such
2011 EBITDA Deficit, except as set forth in Section 2.6(d)(ii).
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           Additional Earnout Payment.
 
(i)           Subject to the provisions of this Section 2.6, an additional
amount equal to Two Million Dollars ($2,000,000) (the “Additional Earnout
Payment”) shall be payable to Seller in the event the Average EBITDA is equal to
or exceeds One Million Eight Hundred Thousand Dollars ($1,800,000).  The
Additional Earnout Payment shall consist of a minimum of thirty percent (30%) in
cash and seventy percent (70%) in shares of the Parent Common Stock (the
“Additional Earnout Payment Shares”) (to be calculated by taking the number
representing seventy percent (70%) of the Additional Earnout Payment and
dividing it by the Average Price); provided, that, the Parent may, in its sole
discretion, increase the cash component of the Additional Earnout Payment (and
decrease the portion of Parent Common Stock in an amount equal to the respective
cash component) to be paid pursuant to the Additional Earnout Payment.
 
(ii)          Notwithstanding anything to the contrary set forth herein, in the
event there is a reduction of the Earnout Payment pursuant to Section
2.6(c)(iii), Seller shall not be eligible to receive the Additional Earnout
Payment set forth in Section 2.6(d)(i).
 
(e)           Timing of Earnout Payment Determination.  Upon the completion of
the annual audits of Parent’s financial statements for the years ending December
31, 2012 and December 31, 2013 (but in no event later than April 15, 2014),
Parent shall advise Seller of Parent’s determination of any Earnout Payment
and/or Additional Earnout Payment, if earned, for the Measuring Period.  Such
Earnout Payment shall be paid within five (5) business days of such
Determination.  Should there be a Dispute about such Earnout Payment or
Additional Earnout Payments (as discussed below), the undisputed amounts shall
be paid to Seller within seven (7) business days of such date that such
undisputed portion is due and owing, with the remainder, if any, to be paid out
following the determination of such Dispute as set forth herein.
 
 
25

--------------------------------------------------------------------------------

 
 
(f)           Earnout Payment and Additional Earnout Payment Disputes.  If
Seller, Selling Members and Buyer are unable to agree in good faith as to any
portion of the Earnout Payment or Additional Earnout Payment by fifteen (15)
days after delivery of the determination of revenues, Average EBITDA and any
Earnout Payment and/or Additional Earnout Payment for the Measuring Period, then
Buyer and Selling Members shall submit any matter(s) in dispute to a mutually
acceptable certified public accountant for resolution.  In the event Selling
Members and Buyer cannot agree upon the accountant within ten (10) days after
such fifteen-day period, they shall each select a certified public accountant at
an accounting firm of nationally or regionally recognized standing and such
accountant shall select the certified public accountant to make the
determination referred to in this Section; provided, that, such accountant shall
not be employed by or associated with any accounting firm which performs
services for Parent, Buyer, Seller or any Selling Member.  Such accountant
(whether mutually determined by Seller and Selling Members, on the one hand, and
Buyer, on the other hand, or selected pursuant to the immediately preceding
sentence) shall review such materials and conduct such procedures as such
accountant shall consider reasonably necessary to make a determination of such
matters as to which disagreement remains and shall deliver a written opinion
thereon to Seller, Selling Members and Buyer as soon as reasonably practicable
after submission of the dispute to him, which determination, or any
determination of such matters mutually agreed to by Seller and Selling Members,
on the one hand, and Buyer, on the other hand, shall be conclusive and binding
on the parties hereto, absent fraud or manifest error, and shall not be subject
to arbitration under Section 11 below (the “Final Earnout Determination”).  In
connection therewith, each party will furnish to the accountant such work papers
and schedules and other information relating to the disputed matter(s) as the
accountant may reasonably request and will be afforded an opportunity to present
to the accountant any material relating to the disputed matter(s) and to discuss
the disputed matter(s) with the accountant.  The fees, costs and expenses of the
determining accountant shall be paid by the party whose Earnout Payment and/or
Additional Earnout Payment calculation, as the case may be, was different by the
greater amount from that of the determining accountants Final Earnout
Determination.  Failure to make an Earnout Payment and/or Additional Earnout
Payment, as the case may be, when due hereunder due to a dispute, shall not be a
breach by Buyer of this Agreement, so long as the Earnout Payment and/or
Additional Earnout Payment, as the case may be, is (or are) made within two (2)
days of the receipt by Buyer of the Final Earnout Determination.
 
(g)           Cash Portion of the Earnout Payment and Additional Earnout
Payment; No Interest for First 90 Days.  All payments due to Seller hereunder
for the cash portion of the Earnout Payment and Additional Earnout Payment shall
be payable in United States Dollars and shall be delivered by wire transfer of
immediately available funds to an account of Seller as shall have been
designated in writing by Seller to Buyer at least two (2) Business Days prior to
the scheduled payment date therefor.  In the event there is a dispute lasting
more than ninety (90) days, thereafter interest shall accrue at the annual Prime
Rate (divided by 365 days) set forth in the “Money Section” of The Wall Street
Journal (U.S. edition) on the date such interest shall first begin to accrue.
 
2.7           Adjustments; Post-Closing Adjustments.
 
(a)           Estimated Adjustments.
 
(i)           Determination of Net Working Capital.  Attached hereto as Schedule
2.7 is an estimated balance sheet setting forth the current assets and current
liabilities to be acquired by Buyer upon the consummation of the transactions
set forth under this Agreement (the “Estimated Balance Sheet”) as of June 30,
2011 (the “Net Working Capital Calculation Date”) showing the estimated Net
Working Capital as mutually agreed upon by Buyer and Seller (the “Estimated Net
Working Capital”) prior to the Closing Date.  The Estimated Balance Sheet shall
be prepared according to GAAP on an accrual basis as applied on a Consistent
Basis in accordance with the definition of Net Working Capital.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii)          Retention of Net Working Capital Excess.  If (x) the Estimated Net
Working Capital is greater than the Net Working Capital and (y) net accounts
receivable and prepaid expenses of Seller less accounts payable and accrued
liabilities of Seller (in each case, calculated in a manner consistent with
Seller’s past practice) is equal to or greater than One Hundred Fifty Thousand
Dollars ($150,000), then Seller shall retain the Net Working Capital Excess
prior to the Closing.  If the Estimated Net Working Capital is less than Net
Working Capital, the Closing Payment shall be reduced by the amount by which the
Estimated Net Working Capital is less than the Net Working Capital. The
foregoing reduction shall be applied first to the cash portion of the Closing
Payment and then to the Closing Payment Shares.
 
(b)           Post-Closing Adjustment to Closing Payment.
 
(i)           Determination of Actual Net Working Capital.  As promptly as
reasonably practicable after the Closing, Buyer shall determine, prepare and
deliver, or cause to be determined, prepared and delivered, to Seller the Actual
Balance Sheet, which shall set forth a calculation of Seller’s actual Net
Working Capital as of the Net Working Capital Calculation Date (the “Actual Net
Working Capital”).  Subject to Section 2.7(b)(iii), such determinations and
calculations made pursuant to this Section 2.7(b)(i) shall be made in good faith
and, absent fraud or manifest error, shall be binding and conclusive upon all
parties hereto.
 
(ii)          Payment of Net Working Capital Excess.  In the event that the Net
Working Capital exceeds the Actual Net Working Capital, Seller shall, and
Selling Members jointly and severally shall cause Seller to, pay to Buyer,
within five (5) Business Days of such notification of the Actual Net Working
Capital an aggregate amount equal to the Net Working Capital Excess.
 
(iii)         Post-Closing Adjustment Disputes.  If Seller, Selling Members and
Buyer are unable to agree in good faith as to the Actual Balance Sheet or Actual
Net Working Capital by fifteen (15) days after delivery of the determination of
the Actual Balance Sheet and Actual Net Working Capital then Buyer, Seller and
Selling Members shall submit any matter(s) in dispute to a mutually acceptable
certified public accountant for resolution.  In the event Seller, Selling Member
and Buyer cannot agree upon the accountant within ten (10) days after such
fifteen-day period, they shall each select a certified public accountant at an
accounting firm of nationally or regionally recognized standing and such
accountant shall select the certified public accountant to make the
determination referred to in this Section; provided, such accountant shall not
be employed by or associated with any accounting firm which performs services
for Buyer, Seller or any Selling Member.  Such accountant (whether mutually
determined by Seller and Selling Members, on the one hand, and Buyer, on the
other hand, or selected pursuant to the immediately preceding sentence) shall
review such materials and conduct such procedures as such accountant shall
consider reasonably necessary to make a determination of such matters as to
which disagreement remains and shall deliver a written opinion thereon to Seller
and Selling Members, on the one hand, and Buyer, on the other hand, as soon as
reasonably practicable after submission of the dispute to him, which
determination, or any determination of such matters mutually agreed to by Seller
and Selling Members, on the one hand, and Buyer, on the other hand, shall be
conclusive and binding on the parties hereto, absent fraud or manifest error,
and shall not be subject to arbitration under Section 11 below (the “Final
Adjustment Determination”).  In connection therewith, each party will furnish to
the accountant such work papers and schedules and other information relating to
the disputed matter(s) as the accountant may reasonably request and will be
afforded an opportunity to present to the accountant any material relating to
the disputed matter(s) and to discuss the disputed matter(s) with the
accountant.  The fees, costs and expenses of the determining accountant shall be
paid by the party whose Actual Net Working Capital calculation was different by
the greater amount from that of the determining accountants Final Adjustment
Determination.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           Payments pursuant to the Final Adjustment Determination.  In the
event it is determined that Seller owes Buyer any amounts pursuant to a Final
Adjustment Determination, Seller shall, and Selling Members jointly and
severally shall cause Seller to, pay to Buyer such amounts within two (2)
Business Days of the date of such Final Adjustment Determination.
 
2.8           Collection of Accounts Receivable.
 
(a)           Buyer shall use reasonably good faith efforts to collect those
accounts receivable which are outstanding as of the Closing Date for a period
ending on the earlier of (x) sixty (60) days following the Closing Date and (y)
such date with respect to any such receivable that the receivable becomes
outstanding for the Collection Period.
 
(b)           In the event that payment is made by a client which cannot be
specifically matched to an invoice, then such payment shall be applied to the
accounts receivable in reverse chronological order starting with the oldest
invoices first.
 
(c)           In the event the sum of the collections of receivables outstanding
at the Closing Date collected by Buyer within the Collection Period is less than
the amount of the receivables as of the Closing Date, then Seller shall, and
Selling Members shall cause Seller to, pay an amount equal to such shortfall to
Buyer as soon as possible, but in any event no later than fifteen (15) Business
Days after the Collection Period.
 
(d)           Buyer shall assign all right, title and interest in the
receivables outstanding at the Closing Date that are not collected during the
Collection Period to Seller promptly after the expiration of the Collection
Period and payment by Seller pursuant to Section 2.8(c), and Seller shall
thereupon have the right, in its own name and at its own expense to collect and
retain all amounts owed thereunder.
 
2.9           Right of Endorsement.  From and after the Closing Date, Buyer
shall have the absolute and unconditional right and authority to endorse,
without recourse, the name of Seller on any check or other form of payment
received by Buyer on account of any of the Purchased Assets.  In connection
therewith, Seller shall deliver to Buyer at the Closing copies of the
resolutions duly adopted by its Board of Directors certified by Seller’s
Secretary, and a letter of instruction executed by Seller’s President and the
Secretary, sufficient to permit Buyer to deposit such payments, so endorsed, in
bank accounts in the name of Buyer.  Seller agrees, and each Selling Member
agrees to cause Seller, to forward or otherwise pay to Buyer any Purchased Asset
Seller receives after the Closing Date within five (5) days of receipt by
Seller.
 
 
28

--------------------------------------------------------------------------------

 
 
2.10         Allocation of the Purchase Price for Tax Purposes.
 
(a)           Allocation.  After a thorough analysis of the transaction and
arms’ length negotiations between the parties, Buyer, Seller and Selling Members
agree that the Purchase Price shall be allocated among the Purchased Assets as
follows:
 
(i)            An amount equal to the accounts receivable in accordance with
GAAP as applied on a Consistent Basis;
 
(ii)           An amount equal to the value of the Inventory, determined in
accordance with GAAP;
 
(iii)          An amount equal to the fair value of the other Seller Current
Assets and Assumed Liabilities in accordance with GAAP as applied on a
Consistent Basis;
 
(iv)          An amount equal to the value of the machinery and equipment
determined in accordance with GAAP as mutually agreed to in good faith by Seller
and Buyer within sixty (60) days after the Closing Date;
 
(v)           Amounts allocated to the restrictive covenants entered into by
Selling Members equal to $10,000;
 
(vi)          An amount equal to the fair market value of all intangibles not
included in Section 197 of the Code; and
 
(vii)         The balance of the Purchase Price shall be allocated to Section
197 intangibles (within the meaning of the Code), including goodwill.
 
(b)           Cooperation.  Buyer and Seller will cooperate in the timely
preparation of their respective Forms 8594 in accordance with Section 2.10(a)
with respect to the sale of Seller’s assets and Buyer’s payments
hereunder.  Buyer and Seller shall promptly give each other notice, in
accordance with Section 13.1, of any changes to the foregoing information prior
to the due date of any Form 8594.
 
(c)           Binding Effect.  Buyer and Seller shall be bound by the allocation
of the Purchase Price as set forth in this Section 2.10, and shall apply such
allocation for all purposes, including determining any Taxes, shall prepare and
file all Tax Returns, including Form 8594, in a manner consistent with such
allocations, and shall not take any position inconsistent with such allocation
in any Tax Return, proceeding before any Authority or otherwise.  In the event
that any allocation hereunder is questioned, audited or disputed by any
Authority, the party receiving notice thereof shall promptly notify and consult
with the other parties concerning the strategy for the resolution thereof, and
shall keep the other parties apprised of the status of such question, audit or
dispute and the resolution thereof.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provisions of Section 2.10, Seller
acknowledges that Buyer’s allocation of Purchase Price for the purposes of SEC
financial reporting may differ from that determined under Section 2.10(a).
 
2.11        Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Article IX, the closing (the “Closing”) of the purchase and sale of
the Purchased Assets and Assumed Liabilities shall take place at the offices of
Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154, on August 31, 2011
at 10:00 a.m., or at such other date, time or place as Buyer and Seller may
agree (the date and time at which the Closing is actually held being the
“Closing Date”).  At the Closing:
 
(a)           Buyer shall deliver the Closing Payment in accordance with Section
2.6(a) and Seller shall deliver an amount in cash equal to the Net Working
Capital Cash Portion into a bank account of Buyer as designated by Buyer solely
for the benefit of Buyer’s operation of the Core Business during the Measuring
Period or such shorter period  as mutually agreed upon by Parent and Seller.
 
(b)           Seller and Buyer shall enter into an Assignment and Assumption
Agreement in the form of Exhibit D hereto, and Seller shall deliver to Buyer
such other bills of sale, endorsements, consents, assignments and other good and
sufficient instruments of conveyance and assignment (collectively, with the
Assignment and Assumption Agreement, the “Conveyance Documents”) as Buyer and
its counsel shall deem reasonably necessary or appropriate to vest in Buyer all
right, title and interest in, to and under the Purchased Assets; and all
original documents that represent Purchased Assets, including original Contracts
and Permits.
 
(c)           To the extent that any of the transactions contemplated by this
Agreement gives rise to sales, use, real property transfer, stamp or recording
documentary or other transfer Tax, Seller shall duly and timely pay any such
amounts to the appropriate Taxing Authority.  Seller shall duly and timely file
all Tax Returns relating to such Taxes.  Promptly after filing each such Tax
Return, Seller shall give Buyer a copy of such Tax Return, together with proof
of payment of the Tax shown thereon to be due.
 
2.12        Prorations and Utilities.
 
(a)           Prorations.  The following expenses and obligations shall be
prorated as of the Closing Date, with Seller being responsible for that portion
relating to the period before the Closing Date and Buyer being responsible for
that portion relating to the period subsequent thereto:
 
(i)           all governmental license or franchise fees and all other fees,
rentals or charges, not delinquent, paid or payable under any of the Contracts
and Additional Agreements assigned to Buyer hereunder shall be prorated on the
basis of the number of days of the relevant fiscal or other time period which
have elapsed through the Closing Date, and all deposits and prepayments made by
Seller under the Contracts and Other Agreements shall be credited to the account
of Seller;
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)          all Taxes (other than sales, use and transfer taxes, if any,
arising out of the transactions contemplated herein) pertaining to the Assets or
the Core Business shall be prorated on the basis of the number of days of the
relevant Tax year or period which have elapsed through the Closing Date
determined without reference to any change of ownership occasioned by the
consummation of the transactions contemplated herein;
 
(iii)         all charges and rents for utilities (including electricity, fuel,
water, sanitation and garbage disposal) and other services and goods furnished
to, or in connection with, the operations of Seller shall be prorated on the
basis of the number of days of the relevant time period which have elapsed
through the Closing Date; and
 
(iv)         all wages, salaries, payroll taxes, sick pay and fringe benefits of
employees of Seller who continue in the employ of Buyer after the Closing Date
shall be prorated on the basis of the number of working days (including paid
holidays) during the relevant payroll period which have elapsed through the
Closing Date; provided, that:
 
(A)           any such wages, salaries, payroll taxes, sick pay and fringe
benefits incurred on or prior to the Closing Date, payable to or for any such
employee who continues in the employ of Buyer after the Closing Date, shall be
paid to such employee in cash or otherwise satisfied by Seller as of the Closing
Date (and shall be Seller’s sole responsibility and obligation);
 
(B)           in the event vacation time of such employees accrued prior to the
Closing Date is carried over by Buyer to the period after the Closing Date,
Buyer may reduce the Purchase Price at Closing by an amount in cash equal to the
aggregate of such accrued vacation time; and,
 
(C)           Buyer shall adopt a paid time off policy and a paid holiday policy
for the benefit of the employees of the Core Business that is substantially
similar to Seller’s current policies.
 
(b)          Utilities.  Seller shall use all commercially reasonable efforts to
cause all utility billings to be closed and billed by the respective utility
companies as of the Effective Date in order that utility charges may be
separately billed for the period prior to the Closing Date and the period after
the Closing Date.  In the event any such utility charges are not separately
billed, they shall be prorated, presuming that such charges were uniformly
incurred during the billing period in which the Closing Date occurs.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
SELLER AND SELLING MEMBERS
 
Seller and Selling Members, jointly and severally, hereby represent and warrant
to Buyer that except as set forth on Schedules 3.1 through 3.40 inclusive, which
exceptions shall be deemed to be part of the representations and warranties made
hereunder, each of the following representations and warranties true, correct
and complete as of the date of this Agreement and of the Closing Date:
 
Disclosures in any section or subsection of Schedules 3.1 through 3.40 inclusive
shall qualify other sections and subsections in this Article III to the extent
it is reasonably apparent from a reading of the disclosure that such disclosure
is applicable to such other sections and subsections.
 
3.1           Corporate Existence and Power.  Seller is a corporation duly
organized, validly existing and in good standing under and by virtue of the Laws
of the State of New Jersey.  Seller has all power and authority, corporate and
otherwise, and all governmental licenses, franchises, Permits, authorizations,
consents and approvals required to own and operate its properties and assets and
to carry on the Core Business as presently conducted and as proposed to be
conducted, except where the failure to have such power, authority, licenses,
franchises, Permits, authorizations, consents or approvals would not reasonably
be expected to have a Material Adverse Effect.  Seller is not qualified to do
business as a foreign entity in any jurisdiction, except as set forth on
Schedule 3.1, and there is no other jurisdiction in which the character of the
property owned or leased by Seller or the nature of its activities make
qualification of Seller in any such jurisdiction necessary.  Seller has offices
located only at the addresses set forth on Schedule 3.1.  Seller has not taken
any action, adopted any plan, or made any agreement or commitment in respect of
any merger, consolidation, sale of all or substantially all of its assets,
reorganization, recapitalization, dissolution or liquidation.
 
3.2           Authorization and Enforceability.
 
(a)           Each Selling Member has full legal capacity, power and authority
to execute and deliver this Agreement and the Additional Agreements to which
such Selling Member is named as a party, to perform such Selling Member’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been, and the Additional
Agreements to which each Selling Member is named as a party, will be at Closing,
duly executed and delivered by each Selling Member and this Agreement
constitutes, and such Additional Agreements are, or upon their execution and
delivery at Closing will be, valid and legally binding agreements of each
Selling Member, enforceable against him or it in accordance with their
respective terms.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance by Seller of this
Agreement, the Conveyance Documents and the Additional Agreements and the
consummation by Seller of the transactions contemplated hereby and thereby are
within the corporate powers of Seller and have been duly authorized by all
necessary action on the part of Seller, including the unanimous approval of the
members of Seller.  This Agreement constitutes, and, upon their execution and
delivery, each of the Additional Agreements, and the Conveyance Documents will
constitute, a valid and legally binding agreement of Seller enforceable against
Seller in accordance with their respective terms.
 
3.3           Governmental Authorization. Neither the execution, delivery nor
performance by Seller or any Selling Member of this Agreement or any Additional
Agreements requires any consent, approval, license or other action by or in
respect of, or registration, declaration or filing with, any Authority, except
for any UCC termination statements to release any Liens.
 
3.4           Non-Contravention.  None of the execution, delivery or performance
by Seller or any Selling Member of this Agreement or any Additional Agreements
does or will (a) contravene or conflict with the organizational or constitutive
documents of Seller, (b) contravene or conflict with or constitute a violation
of any provision of any Law or Order binding upon or applicable to Seller or any
Selling Member, or any of the Purchased Assets or the Core Business, (c) except
for the Contracts listed on Schedule 3.9 requiring Seller Consents (but only as
to the need to obtain such Seller Consents), constitute a default under or
breach of (with or without the giving of notice or the passage of time or both)
or violate or give rise to any right of termination, cancellation, amendment or
acceleration of any right or obligation of Seller or any Selling Member or
require any payment or reimbursement or to a loss of any material benefit
relating to the Core Business to which Seller or any Selling Member is entitled
under any provision of any Permit, Contract or other instrument or obligations
binding upon Seller or any Selling Member or by which any Purchased Assets is or
may be bound or any Permit, or (d) result in the creation or imposition of any
Lien on any of the Purchased Assets.
 
3.5           Capitalization.  Seller has an authorized capitalization
consisting of equity membership interests (“Seller Interests”) that are not
limited in number.  No Seller Interests are held in Seller’s treasury.  All
Seller Interests have been duly authorized and validly issued, are fully paid
and non-assessable and have not been issued in violation of any preemptive or
similar rights of any Person.  All of Seller Interests are owned (and always
have been owned) of record and beneficially by Selling Members.  No other class
of capital stock of Seller is authorized or outstanding. Except as set forth on
Schedule 3.5, there are no: (a) outstanding subscriptions, options, warrants,
rights (including “phantom stock rights”), calls, commitments, understandings,
conversion rights, rights of exchange, plans or other agreements of any kind
providing for the purchase, issuance or sale of any shares of the capital stock
of Seller, or (b) agreements by any Selling Member with respect to any of Seller
Interests, including any voting trust, other voting agreement or proxy with
respect thereto.
 
 
33

--------------------------------------------------------------------------------

 
 
3.6           Affiliates.  Other than Selling Members and as set forth on
Schedule 3.6, Seller is not controlled by any Person and Seller is not in
control of any other Person, including any other Affiliate.  Except as set forth
on Schedule 3.6, none of Selling Members (a) engages in any business, except
through Seller, or is an employee of or provides any service for compensation
to, any other business concern or (b) owns any equity security of any business
concern, except for publicly traded securities not in excess of two percent (2%)
of the issued and outstanding securities with respect to such publicly traded
securities.  Schedule 3.6 lists each Contract to which Seller and any Selling
Member or any Affiliate of any Selling Member is a party.  Except as disclosed
in Schedule 3.6, none of Selling Members or any Affiliate of any Selling Member
(i) own, directly or indirectly, in whole or in part, any tangible or intangible
property (including Intellectual Property Rights) that Seller uses or the use of
which is necessary for the conduct of the Core Business or the ownership or
operation of the Purchased Assets, or (ii) have engaged in any transactions with
Seller.
 
3.7           Assumed Names.  Schedule 3.7 is a complete and correct list of all
assumed or “doing business as” names currently or, within five (5) years of the
date of this Agreement used by Seller, including names on any Websites.  Since
January 3, 2008, Seller has not used any name other than the names listed on
Schedule 3.7 to conduct the Core Business.  Seller has filed appropriate “doing
business as” certificates in all applicable jurisdictions with respect to
itself.
 
3.8           Subsidiaries.  Except as set forth on Schedule 3.8, Seller does
not currently own or within the past five (5) years has owned directly or
indirectly, securities or other ownership interests in any other entity.  Seller
is not a party to any agreement relating to the formation of any joint venture,
association or other entity.  Schedule 3.8 sets forth a complete and accurate
list of the Affiliates of Seller and the ownership interests in the Affiliate of
Seller and each Selling Member.
 
3.9           Consents.  The Contracts listed on Schedule 3.9 are the only
material Contracts binding upon Seller or any Selling Member or by which any of
the Purchased Assets are bound, requiring a consent, approval, authorization,
order or other action of or filing with any Person as a result of the execution,
delivery and performance of this Agreement or any of the Additional Agreements
or the consummation of the transactions contemplated hereby or thereby (each of
the foregoing, a “Seller Consent”).
 
3.10         Financial Statements.
 
(a)           Attached hereto as Schedule 3.10(a) are (i) the financial
statements of Seller as of and for the fiscal years ended December 31, 2008,
December 31, 2009 and December 31, 2010, consisting of the balance sheets as of
such dates, the income statements for the twelve (12) month periods ended on
such dates, and the cash flow statements for the twelve (12) month periods ended
on such dates (the “Annual Financial Statements”), and (ii) the interim
financial statements of Seller for the period ending June 30, 2011 (the “Interim
Financial Statements” and the Annual Financial Statements, the “Financial
Statements”).
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           The Financial Statements are complete and accurate and present, on
a consistent basis, the financial position of Seller as of the dates thereof and
the results of operations of Seller for the periods reflected therein subject,
in the case of the Interim Financial Statements, to normal year-end
adjustments.  The Seller Financial Statements (i) were prepared from the books
and records of Seller; (ii) were prepared on an accrual basis; (iii) contain and
reflect all necessary adjustments and accruals for a fair presentation of
Seller’s financial condition as of their dates including for all warranty,
maintenance, service and indemnification obligations; and (iv) contain and
reflect adequate provisions for all reasonably anticipated liabilities for all
material income, property, sales, payroll or other Taxes applicable to Seller
with respect to the periods then ended; provided however that the Financial
Statements do not contain footnotes and disclosures required by GAAP and in
other ways may not comply with GAAP. Furthermore, certain items that could have
been capitalized were expensed, so asset values may be understated.  Seller has
delivered to Buyer complete and accurate copies of all “management letters”
received by it from its accountants and all responses during the last five (5)
years by lawyers engaged by Seller to inquiries from its accountant or any
predecessor accountants.
 
(c)           Except as specifically disclosed, reflected or fully reserved
against on the Interim Balance Sheet, and for liabilities and obligations of a
similar nature and in similar amounts incurred in the ordinary course of
business since the date of the Interim Balance Sheet, there are no liabilities,
debts or obligations of any nature (whether accrued, absolute, contingent,
liquidated or unliquidated, unasserted or otherwise) relating to Seller.  All
debts and liabilities, fixed or contingent, which should be included under GAAP
(as applied on a Consistent Basis) on an accrual basis on the Interim Balance
Sheet are included therein.
 
(d)           The balance sheet included among the Interim Financial Statements
accurately reflects the outstanding Indebtedness of Seller as of the date
thereof.
 
(e)            The accounts payable shown on the Financial Statements are valid
and genuine, have arisen solely out of bona fide performance of services, and
other business transactions in the ordinary course of business consistent with
past practice in each case with Persons other than Affiliates.  The accounts
payable are subject to reserves for bad debt shown on the Financial Statements.
 
(f)            Seller maintains systems of internal accounting controls
sufficient to provide reasonable assurances that:  (i) transactions are executed
in accordance with management’s general or specific authorization; (ii) all
transactions are recorded to permit the preparation of financial statements in
conformity with GAAP as applied on a Consistent Basis and to maintain
accountability for assets; and (iii) access to assets is permitted only in
accordance with management’s general or specific authorization.
 
3.11         Books and Records.
 
(a)           The Books and Records accurately and fairly, in reasonable detail,
reflect the transactions and dispositions of assets of and the providing of
services by Seller.  Seller maintains that in all material respects:
 
(i)            transactions are executed only in accordance with policies for
management’s authorization;
 
 
35

--------------------------------------------------------------------------------

 
 
(ii)           all income and expense items are promptly and properly recorded
for the relevant periods in accordance with the revenue recognition and expense
policies maintained by Seller; and
 
(iii)          access to assets is permitted only in accordance with policies
for management’s authorization.
 
(b)           Seller has heretofore made all Books and Records available to
Buyer for its inspection and has heretofore delivered to Buyer complete and
accurate copies of all documents referred to in the Schedules to this Agreement
or that Buyer otherwise has requested.  All Contracts, documents, and other
papers or copies thereof delivered to Buyer by or on behalf of Seller are
accurate, complete, and authentic.
 
(c)           All accounts, books and ledgers of Seller have been properly and
accurately kept and completed in all material respects, and there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein.  Seller has no records, systems controls, data or information recorded,
stored, maintained, operated or otherwise wholly or partly dependent on or held
by any means (including any mechanical, electronic or photographic process,
whether computerized or not) which (including all means of access thereto and
therefrom) are not under the exclusive ownership (excluding licensed software
programs) and direct control of Seller and which are not located at its offices.
 
3.12         Absence of Certain Changes.  Since June 30, 2011, except as set
forth in Schedule 3.12, Seller has conducted the Core Business in the ordinary
course consistent with past practices, and there has not been:
 
(a)           any Material Adverse Change or in any material diminishment in the
value to Buyer of the transactions contemplated hereby;
 
(b)           any transaction, Contract or other instrument entered into, or
commitment made, by Seller relating to the Core Business or any Purchased Asset
(including the acquisition or disposition of any assets) or any relinquishment
by Seller of any contract or other right, in either case other than transactions
and commitments in the ordinary course of business consistent in all respects,
including kind and amount, with past practices and those contemplated by this
Agreement;
 
(c)           any bonus, salary or other compensation paid or agreed to be paid
to any employee except in accordance with Schedule 3.24(a) hereto;
 
(d)           any creation or other incurrence of any Lien other than Permitted
Liens on any Purchased Asset; or
 
(e)           the declaration or payment of any dividend or other distribution
with respect to the equity interests of Seller, except and as to the extent
necessary to pay income Taxes consistent with the past practice of Seller.
 
 
36

--------------------------------------------------------------------------------

 
 
(f)           Since June 30, 2011 through and including the date hereof, Seller
has not taken any action nor has any event occurred which would have violated
the covenants of Seller set forth in Section 5.1 herein if such action had been
taken or such event had occurred between the date hereof and the Closing Date.
 
3.13        Properties; Title to the Purchased Assets.
 
(a)           The Tangible Assets have no defects, are in good operating
condition and repair and function in accordance with their intended uses (in all
cases, ordinary wear and tear excepted) and have been properly maintained, and
are suitable for their present uses and meet all specifications and warranty
requirements with respect thereto.  Schedule 2.1(b) sets forth a complete list
and brief description of the Tangible Assets as of a date within five days of
the date of this Agreement.  All of the Tangible Assets are located at the
office of Seller at the address set forth in the Office Lease.
 
(b)           Seller has, and upon consummation of the transactions contemplated
hereby Buyer will have acquired, good, valid and marketable title in and to, or,
in the case of the Office Lease and the assets which are leased or licensed
pursuant to Contracts, a valid leasehold interest or license in, each of the
Purchased Assets or in such other assets, free and clear of all Liens other than
Permitted Liens.  The Purchased Assets and the assets covered by the Contracts
constitute all of the assets of any kind or description whatsoever, including
good will, that are used or useful in the operation of the Core Business other
than the Excluded Assets.
 
3.14        Litigation.  There is no Action except as defined in Schedule 3.14
(or any basis therefor) pending against, or to the Knowledge of Seller and
Selling Members threatened against or affecting, Seller, any of its officers or
directors, any Selling Member, the Core Business, or any Purchased Asset or any
Contract before any court, Authority or official or which in any manner
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated hereby or by the Additional Agreements.  There are no outstanding
judgments against Seller or any Selling Member.  Seller is not now, nor has it
been in the past five (5) years, subject to any proceeding with the Federal
Trade Commission or the Equal Employment Opportunity Commission or any
comparable state agency.
 
3.15        Contracts.
 
(a)           Each Contract is a valid and binding agreement, and is in full
force and effect, and neither Seller nor, to Seller’s Knowledge, any other party
thereto, is in breach or default (whether with or without the passage of time or
the giving of notice or both) under the terms of any such Contract.  Seller has
not assigned, delegated, or otherwise transferred any of its rights or
obligations with respect to any Contracts, or granted any power of attorney with
respect thereto or to any Purchased Asset.  No Contract (i) requires Seller to
post a bond or deliver any other form of security or payment to secure its
obligations thereunder or (ii) imposes any non-competition covenants that may be
binding on, or restrict the Core Business or require any payments by or with
respect to Buyer or any of its Affiliates.  Seller has given to Buyer true and
correct (A) fully executed copies of each written Contract to Buyer and (B)
written summaries of each oral contract.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           The Contracts constitute all the material agreements, statements
of work, purchase orders, arrangements, understandings and other instruments in
effect to which Seller is a party or to which any of the Purchased Assets are
bound.  Schedule 3.15 lists all current Contracts, oral or written, separately
referencing the applicable subsection below in each case, including:
 
(i)           all client Contracts which have generated revenues to Seller;
 
(ii)          any other Contract pursuant to which Seller is required to pay;
 
(iii)         all employment Contracts, employee leasing Contracts and sales
representatives Contracts;
 
(iv)         all material sales, agency, factoring, commission and distribution
contracts to which Seller is a party;
 
(v)          all ongoing agreements for purchases or receipt by Seller of
supplies, equipment, goods or services (other than under Section 3.15(b)(ii) or
(iii));
 
(vi)         all joint venture, strategic alliance, limited liability company
and partnership agreements to which Seller is a party;
 
(vii)        all significant documents relating to any acquisitions or
dispositions of assets by Seller;
 
(viii)      all material licensing agreements, including agreements licensing
Seller Intellectual Property, other than “shrink wrap” licenses;
 
(ix)         all secrecy, confidentiality and nondisclosure agreements
restricting the conduct of Seller;
 
(x)          all contracts relating to patents, trademarks, service marks, trade
names, brands, copyrights, trade secrets and other Intellectual Property Rights
of Seller;
 
(xi)         all guarantees, indemnification arrangements and other hold
harmless arrangements made or provided by Seller, including all ongoing
agreements for repair, warranty, maintenance, service, indemnification or
similar obligations;
 
(xii)        all contracts or agreements with or pertaining to Seller to which
any Selling Member or any Affiliate of Selling Member is a party;
 
 
38

--------------------------------------------------------------------------------

 
 
(xiii)       all agreements relating to Real Property and Tangible Personal
Property, including any Real Property lease (such as the Office Lease), sublease
or space sharing, license or occupancy agreement, whether Seller is granted or
granting rights thereunder to occupy or use any premises;
 
(xiv)       any agreement to manufacture any goods to which Seller is a party;
 
(xv)        all material agreements relating to Tangible Assets; and
 
(xvi)       all agreements relating to outstanding Indebtedness.
 
(c)           Except for non-disclosure agreements and confidentiality
agreements entered into in the ordinary course of business, Seller is not
subject to any Contract which prohibits, limits or restricts any use by it of
any information regarding its customers, including limiting the solicitation of
or other communication by it with its customers or providing any information
regarding its customers to any third party.  Seller has acted in compliance in
all material respects with all terms and conditions and privacy policies
published on each website, including with respect to its use of information
regarding customers.
 
(d)           Seller is in compliance with all covenants, including all
financial covenants, in all notes, indentures, bonds and other instruments or
agreements evidencing any Indebtedness.
 
3.16         Insurance.  Schedule 3.16 contains a true, complete and correct
list (including the names and addresses of the insurers, the names of the
Persons if other than Seller to whom such insurance policies have been issued
(including the Landlord with respect to the Lease Agreement), the expiration
dates thereof, the annual premiums and payment terms thereof, whether it is a
“claims made” or an “occurrence” policy and a brief identification of the nature
of the policy) of all liability, property, workers’ compensation and other
insurance policies currently in effect and that have been in effect in the past
during all periods Seller has been in operation that insure the property, assets
or business of Seller or its employees (other than self-obtained insurance
policies by such employees). Each such current insurance policy is valid and
binding and in full force and effect, all premiums due thereunder have been paid
and Seller has not received any notice of cancellation or termination in respect
of any such policy or default thereunder.  Seller reasonably believes such
insurance policies, in light of the nature of Seller’s business, assets and
properties, are in amounts and have coverage that are reasonable and customary
for Persons engaged in such business and having such assets and
properties.  Neither Seller, nor to the knowledge of Seller, the Person to whom
such policy has been issued, has received notice that any insurer under any
policy referred to in this Section 3.16 is denying liability with respect to a
claim thereunder or defending under a reservation of rights clause.  Except as
set forth on Schedule 3.16, within the last two (2) years Seller has not filed
for any claims exceeding $10,000 against any of its insurance policies,
exclusive of automobile and health insurance policies.  Seller has not received
written notice from any of its insurance carriers or brokers that any premiums
will be materially increased in the future or that any insurance coverage listed
on Schedule 3.16 will not be available in the future on substantially the same
terms as now in effect.
 
 
39

--------------------------------------------------------------------------------

 
 
3.17         Licenses and Permits.  Schedule 3.17 correctly lists each license,
franchise, permit, order or approval or other similar authorization affecting,
or relating in any way to, the Core Business, together with the name of the
Authority issuing the same (the “Permits”).  Such Permits are valid and in full
force and effect, and none of the Permits will, assuming the related Seller
Consents have been obtained or waived prior to the Closing Date, be terminated
or impaired or become terminable as a result of the transactions contemplated
hereby.  Seller has all Permits necessary to operate the Core Business, except
where the failure to have such Permits would not reasonably be expected to have
a Material Adverse Effect.
 
3.18         Compliance with Laws.
 
(a)           Seller is not in violation of, has not violated, and to Seller’s
Knowledge is neither under investigation with respect to nor has been threatened
to be charged with or given notice of any violation or alleged violation of, any
Law, or judgment, order or decree entered by any court, arbitrator or Authority,
domestic or foreign, nor is there any basis for any such charge and, within the
last four (4) years, a Seller has not received any subpoenas by any Authority.
 
(b)           Without limiting the foregoing paragraph, Seller is not in
violation of, has not violated, and to Seller’s Knowledge is not under
investigation with respect to nor has been threatened or charged with or given
notice of any violation of any provisions of:
 
(i)           Any Law applicable due to the specific nature of the Core
Business;
 
(ii)          the Foreign Corrupt Practices Act;
 
(iii)         the Ethics in Government Act;
 
(iv)         the Lobbying Disclosure Act;
 
(v)          any comparable or similar Law of any jurisdiction; or
 
(vi)         any Law regulating or covering conduct in, or the nature of, the
workplace, including regarding sexual harassment or, on any impermissible basis,
a hostile work environment.
 
(c)           No Permit is required by Seller which are necessary for the
conduct of the Core Business as currently conducted and as intended to be
conducted under any of the Laws described in this Section 3.18, except where the
failure to have a Permit would not reasonably be expected to have a Material
Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
 
3.19         Intellectual Property.
 
(a)           Schedule 3.19(a) sets forth a true, correct and complete list of
all Seller Intellectual Property, specifying as to each, as applicable: (i) the
nature of such Intellectual Property; (ii) the owner of such Seller Intellectual
Property; (iii) the jurisdictions by or in which such Seller Intellectual
Property has been issued or registered or in which an application for such
issuance or registration has been filed; and (iv) all licenses, sublicenses and
other agreements pursuant to which any Person is authorized to use such
Intellectual Property Right.  No other Seller Intellectual Property is necessary
to or used in the conduct of the Core Business.  The consummation of the
transactions contemplated under the Additional Agreements will not alter,
impair, impede, extinguish or otherwise negatively impact any Seller
Intellectual Property, or any of Seller’s (or Buyer’s, after Closing) rights
therein.
 
(b)           Seller has taken or caused to be taken all commercially reasonable
steps to maintain its rights in Seller Intellectual Property, including by
maintaining the confidentiality of all Trade Secrets.  Without limiting the
generality of the foregoing, and except as noted on Schedule 3.19(b), Seller has
not disclosed to any Person other than Buyer, and to Seller’s knowledge, no
Person other than Seller, its Affiliates (including but not limited to agents,
employees, attorneys, or consultants of Seller or Parent) and Buyer, have had
access to any Trade Secrets in, to, with respect to, or constituting any Seller
Intellectual Property or other Purchased Assets (“Seller Trade Secrets”).  All
Persons (including present and former employees (within the past five (5)
years), consultants, contractors or agents of Seller) who have had access to the
Seller Intellectual Property have executed and delivered to Seller, and are
legally bound by, non-disclosure agreements which are adequate and sufficient to
maintain the Seller Trade Secrets and all of those non-disclosure agreements are
in full force and effect and fully enforceable by Seller.  All of such
non-disclosure agreements are listed in Schedule 3.19(b) hereto and copies
thereof have been delivered to Buyer.  There have been no breaches of such
non-disclosure agreements or of any of Seller’s security measures or
unauthorized access to any Seller Intellectual Property.
 
(c)           To Seller’s Knowledge, all of the Seller Intellectual Property is
valid, enforceable and subsisting.  Seller has not received any notice or claim
challenging or questioning the validity or enforceability of any Seller
Intellectual Property.  Person having responsibility for filing or prosecuting
any of the Seller Intellectual Property rights, as applicable, has filed and
prosecuted such rights in good faith, and neither Seller nor any other Person
has committed any act, or failed to commit any act, that may cause the Seller
Intellectual Property to expire prematurely or be declared invalid or
unenforceable, or that would estop the respective owner from enforcing such
rights.  All application, registration, maintenance and renewal fees in respect
of the Seller Intellectual Property due prior to the Closing Date, and all
necessary documents and certificates relating to the prosecution of any Seller
Intellectual Property required to have been filed before the Closing Date to
prevent abandonment of any such Seller Intellectual Property have been timely
paid or filed, respectively.
 
(d)           Except as stated on Schedule 3.19(d), neither Seller nor its
Affiliates have granted or purported to grant to any Person (other than Buyer)
any license or other right or interest under or with respect to any Seller
Intellectual Property.
 
 
41

--------------------------------------------------------------------------------

 
 
(e)           Neither the Seller Intellectual Property nor use thereof, nor any
conduct by Seller or its Affiliates in connection with the Core Business as it
currently operates and as it is expected to be operated after the Closing Date,
does or will infringe, misappropriate, violate or dilute any Intellectual
Property or other rights of any Person.  Neither Seller nor any of its
Affiliates or customers has received any notice or claim asserting or
suggesting, or been sued or charged with or been a defendant in any Action that
involves a claim of, any such infringement, violation, misappropriation or
dilution (including offers to license), nor is there any basis
therefore.  Except as set forth in Schedule 3.19(e) Seller is unaware that any
Person is misappropriating, infringing or diluting any Seller Intellectual
Property.
 
(f)           Any Intellectual Property used by Seller in the performance of any
services under any Contract is, and upon the performance of such Contract
remains, owned by Seller and no client, customer or other third-party has any
claim of ownership in any of the Seller Intellectual Property.
 
(g)           Except as disclosed on Schedule 3.19(g), all Persons (including
all present and former employees (within the past five (5) years), agents,
consultants or contractors) who have contributed to or participated in the
conception, creation, research, development or reduction to practice of any
Seller Intellectual Property or products covered by any Seller Intellectual
Property either:  (i) is a party to a “work-for-hire” agreement under which
Seller is deemed to be the original owner/author of all property rights therein;
or (ii) has executed an assignment or an agreement to assign in favor of Seller
(or such predecessor in interest, as applicable) all right, title and interest
in such material.  All of such work-for-hire and assignment agreements are
listed in Schedule 3.19(g) hereto and copies thereof have been delivered to
Buyer.  At no time during the conception or reduction to practice of any Seller
Intellectual Property was any developer, inventor or other contributor to such
Seller Intellectual Property operating directly or indirectly under any grants
from any governmental authority or subject to any employment agreement,
invention assignment, nondisclosure agreement or other Contract with any Person
that could adversely affect the rights of Seller, and upon the Closing, Buyer to
such Seller Intellectual Property.
 
3.20           Clients; Revenues.  The list of Seller’s ten (10) largest clients
based on 2010 revenues derived by Seller, which together with related revenue
information for Seller’s 2008, 2009 and 2010 fiscal years and for the first
three (3) months of Seller’s 2011 fiscal year has been provided to Buyer and is
true and complete.  Except as indicated on Schedule 3.20, Seller has not been
notified, on a formal or informal basis, of the probability or actuality or
otherwise have any reasonable belief that any of its clients from which Seller
derived revenues exceeding $100,000 in its 2010 fiscal year or in 2011 (as shown
on Schedule 3.20) intends to or will cancel, substantially limit, terminate or
materially modify the terms of its business relationship with, or substantially
reduce the fees and commissions it pays to Seller (or, after the Closing, to
Buyer).  Seller does not have any reasonable belief (other than possible general
economic or general industry conditions) why the revenues with respect to such
clients should not, for the foreseeable future after the Closing for the benefit
of Buyer, in the aggregate remain constant or increase from the amounts provided
to Buyer or why the practices of Seller with respect to the billing of and
collections from its clients should not, for the foreseeable future after the
Closing, be able to be continued by Buyer on substantially the same basis.
 
 
42

--------------------------------------------------------------------------------

 
 
3.21        Accounts Receivable; Loans.
 
(a)           All accounts, receivables and notes of Seller, whether reflected
on Schedule 3.21 or otherwise, represent valid obligations arising from services
actually performed or goods actually sold by Seller in the ordinary course of
business.  To the Seller’s Knowledge, there is no contest, claim, or right of
setoff in any agreement with any maker of an account receivable relating to the
amount or validity of such account, receivables or note.  Except as set forth on
Schedule 3.21, to the Knowledge of Seller all accounts, receivables or notes are
good and collectible in the ordinary course of business.  The information set
forth on Schedule 3.21 separately identifies any and all accounts, receivables
or notes of Seller which are owed by any Affiliate of Seller.
 
(b)           Seller is not indebted to any of its Affiliates and no Affiliates
are indebted to Seller.
 
3.22        Pre-payments.  Except as set forth on Schedule 3.22, Seller has not
received any payments with respect to any services to be rendered or goods to be
provided after the Closing.
 
3.23        Employees.
 
(a)           Seller has provided to Buyer a true, correct and complete list of
the names, titles, annual salaries or wage rates and other compensation,
vacation and fringe benefits, claims under benefit plans, resident alien status
(if applicable), residence addresses, social security numbers, and office
location of all employees of Seller and indicating part-time and full-time
employment.  Schedule 3.23(a) sets forth all changes in salaries and wage rates
per employee since December 31, 2010.
 
(b)           Except as set forth on Schedule 3.23(b), Seller is not a party to
or subject to any employment contract, consulting agreement, collective
bargaining agreement, confidentiality agreement restricting the activities of
Seller, non-competition agreement restricting the activities of Seller, or any
similar agreement, and there has been no activity or proceeding by a labor union
or representative thereof to organize any employees of Seller.
 
3.24        Employment Matters.
 
(a)           Schedule 3.24(a) sets forth a true and complete list of every
employment agreement, commission agreement, employee group or executive medical,
life, or disability insurance plan, and each incentive, bonus, profit sharing,
retirement, deferred compensation, equity, phantom stock, stock option, stock
purchase, stock appreciation right or severance plan of Seller now in effect or
under which Seller has or might have any obligation, or any understanding
between Seller and any employee concerning the terms of such employee’s
employment that does not apply to Seller’s employees generally (collectively,
“Labor Agreements”).  Seller has previously delivered to Buyer true and complete
copies of each such Labor Agreement, any Seller employee handbook or policy
statement, and complete and correct information concerning Seller’s employees,
including with respect to the (i) name, residence address, and social security
number; (ii) position; (iii) compensation; (iv) vacation and other fringe
benefits; (v) claims under any benefit plan; and (vii) resident alien status (if
applicable).  Schedule 3.24(a) sets forth a true and complete list of the names,
addresses and titles of the directors, officers and managers of Seller.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           Except as disclosed on Schedule 3.24(b), as of the date hereof:
 
(i)           all employees of Seller are employees at will, and the employment
of each employee by Seller may be terminated immediately by Seller without any
expected cost or liability except severance in accordance with Seller’s standard
severance practice as disclosed on Schedule 3.24(b);
 
(ii)          to the Knowledge of Seller, no employee of Seller has any plan to
terminate his or her employment now or in the near future, whether as a result
of the transactions contemplated hereby or otherwise;
 
(iii)         to the Knowledge of Seller, no employee of Seller, in the ordinary
course of his or her duties, has breached or will breach any obligation to a
former employer in respect of any covenant against competition or soliciting
clients or employees or servicing clients or confidentiality or any proprietary
right of such former employer; and
 
(iv)         Seller is not a party to any collective bargaining agreement, has
any material labor relations problems, and there is no pending representation
question or union organizing activity respecting employees of Seller.
 
(c)           Seller has complied in all material respects with all Labor
Agreements and all applicable laws relating to employment or labor.  There is no
legal prohibition with respect to the permanent residence of any employee of
Seller in the United States or his or her permanent employment by
Seller.  Except as disclosed on Schedule 3.24(c), no present or former employee,
officer, director or manager of Seller has, or will have at the Closing Date,
any claim against Seller, Buyer or any of their Affiliates for any matter
including for wages, salary, or vacation or sick pay, or otherwise under any
Labor Agreement.  All accrued obligations of Seller applicable to its employees,
whether arising by operation of Law, by Contract, by past custom or otherwise,
for payments by Seller to any trust or other fund or to any Authority, with
respect to unemployment or disability compensation benefits, social security
benefits, under ERISA or otherwise, have been paid or adequate accruals therefor
have been made.
 
3.25        Withholding.  All accrued obligations of Seller applicable to its
employees, whether arising by operation of Law, by contract, by past custom or
otherwise, for payments by Seller to trusts or other funds or to any
governmental agency, with respect to unemployment compensation benefits, social
security benefits or any other benefits for its employees with respect to the
employment of said employees through the date hereof have been paid or adequate
accruals therefor have been made on the Financial Statements.  All reasonably
anticipated obligations of Seller with respect to such employees (except for
those related to accrued vacation time and wages during the pay period
immediately prior to the Closing Date and arising in the ordinary course of
business), whether arising by operation of Law, by contract, by past custom, or
otherwise, for salaries and holiday pay, bonuses and other forms of compensation
payable to such employees in respect of the services rendered by any of them
prior to the date hereof have been or will be paid by Seller prior to the
Closing Date.
 
 
44

--------------------------------------------------------------------------------

 
 
3.26        Benefit Plans.
 
(a)           Schedule 3.26 sets forth a true and complete list of all employee
benefit plans, policies, arrangements and agreements (each, a “Plan”) under
which Seller provides or has within the immediately preceding five (5) calendar
years provided, employee benefits to its employees.
 
(b)           Each Plan which is a retirement plan intended by Seller to be
“qualified” within the meaning of Section 401(a) of the Code is so qualified, is
the subject of a favorable IRS determination letter to that effect, and Seller
has no knowledge of any event or condition that could adversely affect such
qualified status.
 
(c)           Each Plan has been maintained by Seller in compliance with all
applicable laws, including but not limited to ERISA, the Code, COBRA and Section
409A of the Code, and in accordance with its terms.
 
(d)           None of Seller nor any entity required to be aggregated with
Seller as a single employer under Section 4001(b) of ERISA and/or Section 414 of
the Code (each, an “ERISA Affiliate”) has incurred or expects to incur any
liability under Title IV of ERISA or the minimum funding requirements of Section
412 of the Code or Section 302 of ERISA.
 
(e)           No Plan is or, within the immediately preceding five (5) calendar
years has been, a “multiple employer plan” (within the meaning of Section 413(c)
of the Code), a “multiple employer welfare arrangement” (within the meaning of
Section 3(40) of ERISA) or a “multiemployer plan” (within the meaning of Section
3(37) of ERISA).
 
3.27        Real Property.
 
(a)           Except for the Office Lease (a copy of which is attached as
Schedule 3.27), Seller does not own, or otherwise have an interest in, any Real
Property, including under any Real Property lease, sublease, space sharing,
license or other occupancy agreement.  Seller has good, valid and subsisting
title to the leasehold estates in the offices described on Schedule 3.27, free
and clear of all Liens, except Permitted Liens.  Seller has not breached or
violated any local zoning ordinance, and no notice from any Person has been
received by Seller or served upon Seller claiming any violation of any local
zoning ordinance.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           As of the Closing Date, the Office Lease has been terminated and
such termination shall not prevent, enjoin, alter or delay the transactions
contemplated hereby or by the Additional Agreements.
 
(c)           Seller has all certificates of occupancy and Orders of any
Authority necessary or useful for the current use and operation of the Real
Property, except where the failure to have such certificates or Orders would not
reasonably be expected to have a Material Adverse Effect.  Seller has fully
complied with all material conditions of the Orders applicable to them, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect.  No default or violation, or event that with the lapse of time
or giving of notice or both would become a default or violation, has occurred in
the due observance of any Order.
 
(d)           Except for those listed in Schedule 3.27, there does not exist any
actual or, to the Knowledge of Seller, threatened or contemplated condemnation
or eminent domain proceedings that affect any Real Property or any part thereof,
and Seller has not received any notice, oral or written, of the intention of any
Authority or other Person to take or use all or any part thereof.
 
(e)           Seller has not received any notice from any insurance company that
has issued a policy with respect to any Real Property requiring performance of
any structural or other repairs or alterations to such Real Property.
 
3.28        Accounts.  Schedule 3.28 sets forth a true, complete and correct
list of the checking accounts, deposit accounts, safe deposit boxes, and
brokerage, commodity and similar accounts of Seller, including the account
number and name, the name of each depositary or financial institution and the
address where such account is located and the authorized signatories thereto.
 
 
46

--------------------------------------------------------------------------------

 
 
3.29        Tax Matters.
 
(a)           (i) Seller has duly and timely filed all Tax Returns which are
required to be filed by or with respect to it, and has paid all Taxes of Seller
or for which a Lien may be imposed on any of the Purchased Assets which have
become due; (ii) all such Tax Returns are true, correct and complete and
accurate and disclose all Taxes required to be paid; (iii) except as set forth
on Schedule 3.29, all such Tax Returns have been examined by the relevant Taxing
Authority or the period for assessment of the Taxes in respect of which such Tax
Returns were required to be filed has expired; (iv) there is no Action, claim or
assessment pending or proposed or, to the Knowledge of Seller and Selling
Members, threatened, with respect to Taxes of Seller or for which a Lien may be
imposed upon any Purchased Assets and, to  Seller’s Knowledge, no basis exists
therefor; (v) no statute of limitations in respect of Taxes of Seller or for
which a Lien may be imposed on any of the Purchased Assets has been waived or
extended, which waiver or extension is in effect; (vi) all monies required to be
withheld by Seller (including from employee of the Core Business for income
Taxes and social security and other payroll Taxes) have been collected or
withheld, and either paid to the respective Taxing Authorities or, as to those
not yet due, set aside in accounts for such purpose; (vii) no transaction
contemplated by this Agreement is subject to withholding under Section 1445 of
the Code; (viii) except for any bulk sales Tax, no sales Taxes, use Taxes, real
estate transfer Taxes or other similar Taxes will be imposed on the sale and
transfer of the Purchased Assets to Buyer pursuant to this Agreement; (ix) none
of the Purchased Assets is required to be treated as owned by any Person other
than Seller for income Tax purposes pursuant to Section 168(f)(8) of the Code
(as in effect prior to its amendment by the Tax Reform Act of 1986) or
otherwise; (ix) none of the Purchased Assets is “tax-exempt use property” within
the meaning of Section 168(h) of the Code, “tax-exempt bond financed property”
within meeting of Section 168(g)(5) of the Code, or subject to a “TRAC lease”
under Section 7701(h) of the Code (or any predecessor provision); (x) following
the Closing Date, pursuant to any agreement or arrangement entered into by
Seller or any Affiliate thereof on or prior to the Closing Date, Buyer will not
be obligated to make a payment to an individual that would be a “parachute
payment” to a “disqualified individual” as those terms are defined in Section
280G of the Code, without regard to whether such payment is reasonable
compensation for personal services performed or to be performed in the future;
(xi) there is no Lien for Taxes upon any of the Purchased Assets, except for
Permitted Liens; and (xii) Seller has provided to Buyer true, complete and
correct copies of all Tax Returns relating to, and all audit reports relating to
each proposed adjustment, if any, made by any Tax Authority with respect to, any
taxable period ending after December 31, 2007.
 
3.30        Environmental Matters.
 
(a)           Seller has furnished to Purchaser true, accurate, and complete
copies of (i) all reports of inspections of the Core Business and Purchased
Assets  made through the date hereof pertaining to environmental matters,
including any Environmental Assessments; (ii) Environmental Records pertaining
to communications with Governmental or Regulatory Entities relating to past or
current violations of Environmental Laws or an Environmental Permit, all of
which are listed on Schedule 3.30(a) hereto.  All deficiencies, if any, noted in
such reports or documents have been corrected, except as noted on Schedule
3.30(a) hereto.
 
(b)           Seller has furnished to Purchaser true, accurate and complete
copies of all Environmental Permits as of the date hereof, all of which are
listed on Schedule 3.30(b) hereto;
 
(c)           in addition to any other provisions of this Agreement, and to the
Seller’s Knowledge:
 
(i)           the Purchased Assets and operation of the Core Business are in
compliance with all applicable Environmental Laws;
 
(ii)          Seller has obtained all Environmental Permits necessary for the
operations of the Core Business, except where the failure to obtain
Environmental Permits would not reasonably be expected to have a Material
Adverse Effect; and all such obtained Environmental Permits are in good
standing, and Seller is in compliance with the conditions of all such
Environmental Permits, except where the failure to comply would not reasonably
be expected to have a Material Adverse Effect;
 
 
47

--------------------------------------------------------------------------------

 
 
(iii)         without limiting (i) and (ii) above, Seller’s Real Property
described in Schedule 3.30(c)(iii) hereto are and have been owned, leased,
operated and maintained in compliance with all applicable Environmental Laws
(except where the failure to comply would not reasonably be expected to have a
Material Adverse Effect) and Environmental Permits during Seller’s record of
beneficial ownership, lease, sublease, operation or occupancy, and, to the
Knowledge of Seller, all such real properties were so operated and maintained
prior to such date;
 
(iv)        all real properties formerly owned or leased by Seller for the
benefit of the Core Business or used in connection with the Core Business
(“Formerly Owned or Leased Real Property”) are identified on Schedule
3.30(c)(iv) hereto, and were operated by Seller in compliance with all
Environmental Laws and Environmental Permits during Seller’s period of
ownership, lease, sublease, operation or occupancy, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect;
 
(v)          Seller does not own, operate or lease, nor has Seller owned,
operated or leased, a treatment, storage or disposal facility as part of the
Core Business requiring a permit under RCRA or under any comparable state or
local law.
 
(vi)         there has been no Release or threatened Release of a Hazardous
Material at, on, under or in any of the Real Property or Formerly Owned or
Leased Real Estate that could reasonably be expected to give rise to an
Environmental Claim against Seller or the Core Business;
 
(vii)        Seller has not transported or arranged for the transportation,
processing (including toll manufacturing), or disposal of any Hazardous Material
in connection with the operation of the Core Business to any business or
location that is (i) listed on the National Priorities List under CERCLA, (ii)
listed for possible inclusion on the National Priorities List in CERCLIS or on
any similar state or local list or (iii) the subject of enforcement or
remediation actions by any Governmental or Regulatory Entity that may lead to
Environmental Claims against Seller or the Core Business;
 
(viii)       the Purchased Assets are free of asbestos or asbestos containing
material, whether friable or non-friable, and all asbestos abatement measures
(if any) pertaining to the Purchased Assets have been conducted in compliance
with the Occupational Health and Safety Act asbestos regulations, 29 C.F.R. §
1926.58, the Asbestos Hazard Emergency Response Act, 40 C.F.R. § 763, Subpart E,
the Environmental Protection Agency’s NESHAPS Asbestos Regulations, 40 C.F.R.
§ 61.145, 61.149(e), 61.150, the Asbestos School Hazard Abatement Act, and any
similar local, state or foreign laws, rules or regulations, as applicable.
 
 
48

--------------------------------------------------------------------------------

 
 
(ix)         there are no other Environmental Claims not specifically addressed
elsewhere in this Agreement or ISRA Filings Known to Seller to be either pending
or threatened against or by Seller in connection with the Core Business and the
Purchased Assets and there are no facts or circumstances Known to Seller,
including any inquiries or investigations by Governmental or Regulatory Entities
that could reasonably be expected to form the basis of any such Environmental
Claim;
 
(x)          Seller is unaware of any draft or pending Environmental Laws or
Environmental Permits that will or may go into effect prior to the Closing Date
that will have any adverse effect on the Core Business or the Purchased Assets
or impose any conditions or limitations on the operation or use of the Core
Business or Purchased Assets not in effect as of the date hereof.
 
(xi)         no Environmental Permit listed in Schedule 3.30(c)(xi) hereof will
expire or terminate prior to the Closing Date and no Environmental Record is
required to be submitted to a Governmental or Regulatory Entity prior to Closing
Date;
 
(xii)        all requirements of ISRA have been satisfied by obtaining a
Response Action Outcome (“RAO”), a Remediation in Progress Waiver or such other
documentation demonstrating compliance with ISRA and reasonably satisfactory to
Buyer (the “ISRA Approval”)
 
(xiii)       Seller has complied with all reporting obligations under ISRA, SRRA
and/or any regulations and has properly filed all reports and submittals
(including, without limitation, any additional or revised information required
by the NJDEP), and has complied on a timely basis with any notification and
public outreach required pursuant to N.J.A.C. 7:26E-1.4, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.
 
3.31        Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller, any Selling Member or any of their Affiliates who might be entitled
to any fee or commission from Buyer or any of its Affiliates upon consummation
of the transactions contemplated by this Agreement.
 
3.32        Powers of Attorney and Suretyships.  Except as set forth on Schedule
3.32, Seller does not have any general or special powers of attorney outstanding
(whether as grantor or grantee thereof) or any obligation or liability (whether
actual, accrued, accruing, contingent, or otherwise) as guarantor, surety,
co-signer, endorser, co-maker, indemnitor or otherwise in respect of the
obligation of any Person.
 
3.33        Software.
 
(a)           Schedule 3.33(a) contains a true, correct, complete and accurate
list of all Software owned or licensed by Seller (“Seller Software”), except for
commonly available “shrink wrap” software.  Except as set forth on Schedule
3.33(a), Seller is the sole and exclusive owner of such Seller Software.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)           All Software used or held for use by Seller that is not owned by
Seller (the “Third Party Software”) (including any commonly available “shrink
wrap” Software copyrighted by third parties) is used pursuant to an agreement or
license and each such agreement or license is valid and enforceable and in full
force and effect and neither Seller, Seller’s Affiliates, nor any licensor is in
material default under or in breach of any such license or agreement.  Schedule
3.33(b) contains a true, correct, complete and accurate list of all Third Party
Software (except for commonly available “shrink wrap” software), specifying as
to each, as applicable: (i) the title and nature of such Third Party Software;
(ii) the owner of such Third Party Software; (iii) the license rights granted
under such Third Party Software; and (iv) the primary functionality or purpose
(relative to the Core Business) of such Third Party Software.
 
(c)           The Seller Software and the Third Party Software and Seller’s
rights therein are sufficient and adequate to efficiently conduct the Core
Business to the full extent the Core Business is conducted as of the date hereof
and as such business will be conducted as of the Closing Date.  Consummation of
the transactions contemplated by this Agreement will not result in an impairment
of the rights of Buyer to any of the Seller Software, or to any Third Party
Software.  Consummation of the transactions contemplated by this Agreement will
not result in any increase of any license fees with respect to any of the Third
Party Software.  All Seller Software and any Third Party Software that is
incorporated into the Seller Software perform substantially in accordance with
the documentation and other written material used in connection with the Seller
Software and Third Party Software, is in both machine and human readable form.
 
(d)           The source code for all Seller Software will compile into object
code or otherwise be capable of performing the functions described in the
documentation pertaining to the Seller Software in all material respects.  All
source code and other documentation concerning the Seller Software is free of
any defect which would prevent it from compiling or performing in all material
respects.
 
(e)           Seller owns or leases all of its servers and such other computer
equipment necessary and useful to operate the Core Business as currently
conducted.
 
(f)           Except as set forth on Schedule 3.33(f), no Open Source Software
has been incorporated into or used or distributed with any of the Seller
Software or otherwise used by Seller in any respect in or in connection with the
Seller Software, and none of the Seller Software is covered by or subject to any
Open Source License.  Seller has not created any derivative work based upon any
Open Source Software that is used by Seller in connection with the Core
Business.  No software or computer programming code that is covered or protected
by or an embodiment of any of the Seller Intellectual Property is Open Source
Software.
 
3.34        Warranty Claims.  Since January 1, 2010, there have been no
threatened or pending Warranty Claims against Seller in connection with the Core
Business, which Warranty Claims exceed $10,000 in the aggregate.  Except as set
forth on Schedule 3.34, Seller does not make any representation or warranty to
its clients with respect to the Core Business as operated by Seller.  Schedule
3.34 contains a complete list of the threatened or pending Warranty Claims
against Seller within three (3) days of the date hereof and such schedule will
be updated to set forth as of a date within three (3) days of the Closing
Date.  As used herein, “Warranty Claims” means claims by third parties for
defects in products sold by or services delivered by Seller which the client
claims do not meet the product or service warranty or specifications.
 
 
50

--------------------------------------------------------------------------------

 
 
3.35        Suppliers.  Schedule 3.35 sets forth a true, correct and complete
list of Seller’s ten (10) largest suppliers (by 2010 dollar amount of
purchases).  Seller has provided a true, correct and complete list of the dollar
amount of such purchases from each such supplier for each of 2008, 2009, 2010
and the Interim Period.  Neither Seller nor any Selling Member has been
notified, on a formal or informal basis, of the probability or actuality, or
otherwise have any reasonable belief that any of such ten (10) largest suppliers
from the Interim Period intends to or will cancel, substantially limit,
terminate or materially modify the terms of its business relationship with, or
substantially reduce the supplies it provides to Seller.  Seller does not have
any reasonable belief (other than possible general economic or general industry
conditions) why the suppliers (and the amounts billed by such suppliers) should
not, for the foreseeable future after the Closing for the benefit of Buyer, in
the aggregate remain constant from the amounts shown on Schedule 3.35 (subject
to proportional increases in costs as revenue increases), or why the practices
of Seller with respect to such suppliers should not, for the foreseeable future
after the Closing, be able to be continued by Buyer on substantially the same
basis.  Seller represents that alternative sources of supply exist and should
any of the ten (10) largest suppliers from the Interim Period cancel or reduce
its supplies to Seller, such cancellation or reduction would not prevent the
continuation of the Core Business.
 
3.36        Managers and Officers.  Selling Members are, and since the date of
formation, have been, the only managers of Seller.  Schedule 3.36 sets forth a
true, correct and complete list of all officers of Seller.
 
3.37        Seller and Selling Member Investment Representations.
 
(a)           Seller and each Selling Member is an “accredited investors” as
such term is defined in Rule 501 of Regulation D (“Reg. D”) promulgated under
the Securities Act.  Seller and each Selling Member acknowledge that Parent has
the right to require evidence of their status as accredited investors, if
necessary.
 
(b)           Seller and each Selling Member are and will be acquiring the
Parent Common Stock solely for their own account for the purpose of investment
and not with a view to or for sale in connection with distribution.  Except as
permitted under the Registration Rights Agreement, Seller and each Selling
Member do not have a present intention to sell the Parent Common Stock, nor a
present arrangement (whether or not legally binding) or intention to effect any
distribution of the Parent Common Stock to or through any person or
entity.  Seller and each Selling Member acknowledge that each of them have prior
investment experience, including investments in non-listed and non-registered
securities, or have employed the services of an investment advisor, attorney or
accountant to evaluate the merits and risks of such an investment on their
behalf, and Seller and each Selling Member represent that it or he, as the case
may be, understands the highly speculative nature of an investment in Parent
Common Stock, which may result in the loss of the total amount of such
investment.
 
 
51

--------------------------------------------------------------------------------

 
 
(c)           Seller and each Selling Member have adequate means of providing
for their current needs and possible company or personal contingencies, and
Seller and each Selling Member have no need, and anticipate no need in the
foreseeable future, for liquidity in their respective investment in the Parent
Common Stock.  Seller and each Selling Member are able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, each such party is able to hold the Parent Common Stock for an
indefinite period of time and has a sufficient net worth to sustain a loss of
the entire investment in the event such loss should occur.
 
(d)           Seller and each Selling Member has made an overall commitment to
investments which are not readily marketable, that are disproportionate to such
party’s net worth, and such party’s investment in the Parent Common Stock will
not cause such overall commitment to become excessive.
 
(e)           Except as provided under the Registration Rights Agreement, Seller
and each Selling Member understand that the Parent Common Stock must be held
indefinitely unless such shares of Parent Common Stock are registered under the
Securities Act or an exemption from registration is available.  Seller and each
Selling Member acknowledge that such party is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such Person has been advised that Rule 144
permits resales only under certain circumstances.  Seller and each Selling
Member understand that to the extent that Rule 144 is not available, such party
will be unable to sell any shares of Parent Common Stock without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(f)           Parent has not and is not making any representations or warranties
to Seller and Selling Members or providing any advice or information to Seller
and Selling Members.  Seller and each Selling Member acknowledge that it or he
have retained their own professional advisors to evaluate the tax and other
consequences of an investment in the Parent Common Stock.
 
(g)           Seller and each Selling Member acknowledge that the issuance
of  Parent Common Stock has not been reviewed by the SEC because such issuance
is intended to be a non-public offering pursuant to Section 4(2) of the
Securities Act and Rule 506 under Reg. D and that the Parent is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller and Selling Members set forth
herein in order to determine the applicability of such exemptions and the
suitability of Seller and each Selling Member to acquire the shares of Parent
Common Stock.  Seller and each Selling Member acknowledge that they are not
acquiring the Parent Common Stock as a result of any general solicitation or
advertising.
 
(h)           No Seller or Selling Member has agreed to act with any other
Seller or Selling Member for the purpose of acquiring, holding, voting or
disposing of the Parent Common Stock purchased hereunder for purposes of Section
13(d) under the Exchange Act, and Seller and each Selling Member is acting
independently with respect to its investment in the Parent Common Stock.
 
 
52

--------------------------------------------------------------------------------

 
 
(i)           Seller and each Selling Member understand and consent to the
placement of a legend on any certificate or other document evidencing Parent
Common Stock stating that such Parent Common Stock has not been registered under
the Securities Act and setting forth or referring to the restrictions on
transferability and sale thereof.  Each certificate evidencing the Parent Common
Stock shall bear the legends set forth below, or legends substantially
equivalent thereto, together with any other legends that may be required by
Federal or state securities laws at the time of the issuance of the Parent
Common Stock:
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.
 
3.38        Certain Business Practices.  Neither Seller, any Selling Member, nor
any of their Affiliates has (i) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns, or (iii) made
any other unlawful payment. Neither Seller, any Selling Member, nor any of their
Affiliates (nor any Person acting on behalf of any of the foregoing) has,
directly or indirectly, given or agreed to give any gift or similar benefit in
any material amount to any customer, supplier, governmental employee or other
Person who is or may be in a position to help or hinder Seller or assist Seller
in connection with any actual or proposed transaction, which, if not given could
reasonably be expected to have had a Material Adverse Effect on Seller, or
which, if not continued in the future, could reasonably be expected to have a
Material Adverse Effect on the business or prospects of Seller, or that could
reasonably be expected to subject Seller to suit or penalty in any private or
governmental litigation or proceeding.
 
3.39        Money Laundering Laws.  The operations of Seller and any Affiliate
are and have been conducted at all times in compliance with anti-money
laundering statutes in all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental authority (collectively, the “Money
Laundering Laws”) and no Action involving Seller or any Affiliate with respect
to the Money Laundering Laws is pending or, to the knowledge of Seller,
threatened.
 
 
53

--------------------------------------------------------------------------------

 
 
3.40        Other Information.  This Agreement and the Additional Agreements and
the respective schedules and exhibits delivered by or on behalf of Seller and
each Selling Member hereunder and thereunder are true, correct and complete in
all material respects.  No representation or warranty by Seller or any Selling
Member contained in this Agreement or any other Additional Agreement, nor any
written certificate furnished in connection with the Closing by or on behalf of
Seller or any Selling Member, respectively, to Buyer, contains any untrue
statement of a material fact, or omits any material fact required to make the
statements herein or therein contained not misleading in the light of the
circumstances under which they were made.  Seller and Selling Members have
disclosed to Buyer in writing (or by electronic means) all material facts and
material information Known to them regarding the Core Business.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller and each Selling Members that:
 
4.1          Corporate Existence and Power.  Buyer is a corporation duly
organized, formed, validly existing and in good standing under the laws of the
State of Delaware.
 
4.2          Corporate Authorization.  The execution, delivery and performance
by Buyer of this Agreement and the Additional Agreements and the consummation by
Buyer of the transactions contemplated hereby and thereby are within the
corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer and it constitutes, and upon their execution and
delivery, the Additional Agreements will constitute, a valid and legally binding
agreement of Buyer, enforceable against it in accordance with its terms.
 
4.3          Governmental Authorization.  Neither the execution, delivery nor
performance by Buyer of this Agreement requires any consent, approval, license
or other action by or in respect of, or registration, declaration or filing
with, any Authority except for any filings required to be made in connection
with the Registration Rights Agreement or any securities laws.
 
4.4          Non-Contravention.  The execution, delivery and performance by
Buyer of this Agreement do not and will not (i) contravene or conflict with the
organizational or constitutive documents of Buyer or Parent, or (ii) contravene
or conflict with or constitute a violation of any provision of any Law or Order
binding upon Buyer or Parent.
 
4.5          Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Buyer or any of its Affiliates who might be entitled to any fee or commission
from Seller or any of its Affiliates upon consummation of the transactions
contemplated by this Agreement or any of the Additional Agreements.
 
 
54

--------------------------------------------------------------------------------

 
 
4.6          Real Estate Records.  Buyer reviewed all books, records,
environmental documents, reports, and interim reviews pertaining to the Real
Property leased by Seller in Bound Brook, New Jersey (the “Site”) that have been
provided by Seller to Buyer; provided, however, Seller acknowledges and agrees
that nothing set forth in this Section 4.6 shall affect any claim for
indemnification by Buyer under this Agreement.
 
4.7          ISRA.  Buyer reviewed Seller’s ISRA filings and documentation, and
acknowledges the fact that the Site is situated on property currently under the
oversight of the United States Environmental Protection Agent pursuant to a
Consent Decree lodged on October 3, 2000; provided, however, Seller acknowledges
and agrees that nothing set forth in this Section 4.7 shall affect any claim for
indemnification by Buyer under this Agreement.
 
4.8          Document Access.  Buyer has been provided with access to and
reviewed all requested documents, including financial documentation,
environmental documentation, operations data, product data, and any other
documents requested by Buyer relating to the Core Business.
 
ARTICLE V
COVENANTS OF SELLER AND SELLING MEMBERS PENDING CLOSING
 
Seller and Selling Members jointly and severally covenant and agree that:
 
5.1          Conduct of the Business.  From the date hereof through the Closing
Date, Seller shall, and Selling Members shall cause Seller to, conduct the Core
Business only in the ordinary course, (including the payment of accounts payable
and the collection of accounts receivable), consistent with past practices, and
shall not enter into any material transactions without the prior written consent
of Buyer (which consent shall not be unreasonably conditioned, withheld or
delayed), and shall use all commercially reasonable efforts to preserve intact
its business relationships with employees, clients, suppliers and other third
parties.  Without limiting the generality of the foregoing, from the date hereof
until the Closing Date, without Buyer’s prior written consent (which consent
shall not be unreasonably conditioned, withheld or delayed), Seller shall not:
 
(a)           amend, waive any provision of, terminate prior to its scheduled
expiration date, or otherwise compromise in any way, any Contract (including
Contracts described in Section 5.1(b) below), or any other right or asset of
Seller that is or otherwise would have been a Purchased Asset;
 
(b)           modify, amend or enter into any contract, agreement, lease,
license or commitment, which (A) is with respect to Real Property, (B) extends
for a term of one year or more or (C) obligates the payment of more than $25,000
individually or $75,000 in the aggregate;
 
(c)           make any capital expenditures in excess of $25,000 individually or
$75,000 in the aggregate;
 
 
55

--------------------------------------------------------------------------------

 
 
(d)           sell, lease, license or otherwise dispose of any Purchased Assets
or assets covered by any Contract except (i) pursuant to existing contracts or
commitments disclosed herein and (ii) sales of Inventory in the ordinary course
consistent with past practice;
 
(e)           accept returns of products sold from Inventory except in the
ordinary course, consistent with past practice;
 
(f)           pay, declare or promise to pay any dividends or other
distributions with respect to its capital stock, or pay, declare or promise to
pay any other payments to any Selling Member (other than, in the case of a
Selling Member as an employer of Seller, payments of salary accrued in said
period at the current salary rate set forth on Schedule 3.23(a)) or any
Affiliate of Seller;
 
(g)          authorize any salary increase for any employee or change the bonus
or profit sharing policies of Seller;
 
(h)          obtain or incur any loan or other Indebtedness, including drawings
under Seller’s existing lines of credit with any bank;
 
(i)           suffer or incur any Lien on any Purchased Asset;
 
(j)           suffer any damage, destruction or loss of property related to any
Purchased Assets, whether or not covered by insurance;
 
(k)          delay, accelerate or cancel any receivables or Indebtedness owed to
Seller or write off or make further reserves against the same;
 
(l)            merge or consolidate with or acquire any other Person or be
acquired by any other Person;
 
(m)          suffer any insurance policy protecting the Purchased Assets to
lapse;
 
(n)          amend any of its plans set forth in Section 3.26(a) or fail to
continue to make timely contributions thereto in accordance with the terms
thereof;
 
(o)          make any change in its accounting principles or methods or write
down the value of any inventory or assets;
 
(p)          change the place of business or jurisdiction of organization of
Seller;
 
(q)          extend any loans other than travel or other expense advances to
employees in the ordinary course of business;
 
(r)           issue, redeem or repurchase any membership interests or other
equity securities of Seller, including Sellers Interests;
 
 
56

--------------------------------------------------------------------------------

 
 
(s)          effect or agree to any material changes in shipping practices,
terms or rates;
 
(t)           materially reduce the prices of products sold from Inventory for
customers except in the ordinary course of business;
 
(u)          effect or agree to any material change in any practices or terms,
including payment terms, with respect to customers or suppliers;
 
(v)          hire any employees, consultants or advisors except in the ordinary
course of business or in association with consummating this Agreement;
 
(w)         violate any Environmental Laws,
 
(x)           agree to do any of the foregoing; or
 
(y)           Seller shall not, and Selling Members shall cause Seller not to,
(i) take or agree to take any action that might make any representation or
warranty of Seller or any Selling Member hereunder inaccurate or misleading in
any respect at, or as of any time prior to, the Closing Date or (ii) omit to
take, or agree to omit to take, any action necessary to prevent any such
representation or warranty from being inaccurate or misleading in any respect at
any such time.
 
5.2          Access to Information.
 
(a)           From the date hereof until and including the Closing Date, Seller
shall, and each Selling Member shall cause Seller to, (i) continue to give
Buyer, its legal counsel and other representatives full access to the offices,
properties and, Books and Records, (ii) furnish to Buyer, its legal counsel and
other representatives such information relating to the Core Business as such
Persons may request and (iii) cause the employees, legal counsel, accountants
and representatives of Seller to cooperate with Buyer in its investigation of
the Core Business; provided that no investigation pursuant to this Section (or
any investigation prior to the date hereof) shall affect any representation or
warranty given by Seller or Selling Members.
 
(b)           Seller and Selling Members shall arrange for representatives of
Buyer to meet with or speak to the representatives of the five (5) largest
clients of Seller.
 
5.3          Notices of Certain Events.  Seller and Representative shall
promptly notify Buyer of:
 
(a)           any notice or other communication from any Person alleging or
raising the possibility that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement or that the
transactions contemplated by this Agreement might give rise to any Action or
other rights by or on behalf of such Person or result in the loss of any rights
or privileges of Seller (or Buyer, post-Closing) to any such Person or create
any Lien on any Purchased Assets;
 
 
57

--------------------------------------------------------------------------------

 
 
(b)           any notice or other communication from any Authority in connection
with the transactions contemplated by this Agreement or the Additional
Agreements;
 
(c)           any Actions commenced or, to Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting Seller, Selling
Members, Buyer, Parent, the Purchased Assets or the Core Business or that relate
to the consummation of the transactions contemplated by this Agreement or the
Additional Agreements;
 
(d)           the occurrence of any fact or circumstance which constitutes a
Material Adverse Change; and
 
(e)           the occurrence of any fact or circumstance which might make any
representation made hereunder by Seller and/or any Selling Member false or
misleading in any material respect or result in the omission or the failure to
state a material fact.
 
5.4          Exclusivity.  Neither Seller nor Selling Members nor anyone acting
on their behalf is currently involved, directly or indirectly, in any activity
which is intended to, nor for so long as this Agreement is in effect, shall
Seller, any Selling Member or anyone acting on their behalf, directly or
indirectly, (a) encourage, solicit, initiate or participate in discussions or
negotiations with, or provide any information to or cooperate in any manner with
any Person, other than Buyer or its Affiliates (collectively “Excluded
Persons”), or an officer, partner, employee or other representative of an
Excluded Person, concerning the sale of all or any part of the Core Business,
any assets of Seller (other than Excluded Assets) or any capital stock or other
securities of Seller, whether such transaction takes the form of a sale of
stock, assets, merger, consolidation, or issuance of debt securities or making
of a loan or otherwise  or any joint venture or partnership or (b) otherwise
solicit, initiate or encourage the submission (or attempt to submit) of any
inquiry or proposal contemplating the sale of all or any part of the Core
Business, the sale of any Assets of Seller (including any of the Purchased
Assets and excluding any Excluded Assets) or any capital stock, membership
interests or other securities of Seller or any of its Affiliates or
Subsidiaries, whether such transaction takes the form of a sale of equity,
assets, merger, consolidation or otherwise, or issuance of debt securities or
making of a loan or any joint venture or partnership or (c) consummate any such
transaction or accept any offer or agree to engage in any such
transaction.  Seller or Selling Members shall promptly (within 24 hours)
communicate to Buyer the terms of any proposal, contract or sale which it may
receive in respect of any of the foregoing and respond to any such communication
in a manner reasonably acceptable to Buyer.  The notice of Seller and each
Selling Member under this Section 5.4 shall include the identity of the person
making such proposal or offer, copies (if written) or a written description of
the terms (if oral) thereof and any other such information with respect thereto
as Buyer may reasonably request.
 
 
58

--------------------------------------------------------------------------------

 
 
5.5          Key Person Insurance.  Schleck shall cooperate with Buyer in the
securing by Buyer of key person life insurance at Buyer’s sole expense (and
without impact on calculations of EBIDTA or the Earnout Payment) on such terms
and conditions and in such amounts as shall be satisfactory to Buyer in its sole
discretion, on the life of Schleck in the amount of $3,000,000 (the “Key Person
Policy”), including the submission by Schleck to a medical examination and
providing of all necessary information regarding his medical history.  If Buyer
purchases the Key Person Policy and subsequently decides to reduce the coverage
amount or terminate the policy, Buyer shall first offer to Schleck the
opportunity (at Schleck’s sole expense) to assume that portion of the policy no
longer desired by Buyer.
 
5.6          Interim Financial Statements.  From December 31, 2010 through the
Closing Date, Seller has delivered to Buyer its internally prepared financial
statements.
 
ARTICLE VI
COVENANTS OF SELLER AND SELLING MEMBERS
 
Seller and Selling Members, jointly and severally, covenant and agree that:
 
6.1          Confidentiality.
 
(a)           Except as otherwise required by law, prior to and after the
Closing, neither Seller nor any Selling Member shall, without the prior written
consent of Buyer, or a person authorized thereby, disclose to any other Person
or use (whether for the account of Seller or any Selling Member or any other
party) any confidential information or proprietary work product of Parent, Buyer
or Seller or any client of Parent, Buyer or Seller.  In the event Seller or any
Selling Member believes that it is required to disclose any such confidential
information pursuant to applicable Laws, Seller or such Selling Member shall, to
the extent permitted by law, give timely written notice to Parent so that Parent
may have an opportunity to obtain a protective order or other appropriate
relief.  Seller and all Selling Members shall cooperate fully in any such action
by Parent.
 
(b)           For clarity, the obligations of Seller and each Selling Member
under Section 6.1(a) do not apply to information that (i is or becomes publicly
available through no act or omission of Seller or any Selling Member; (ii) Buyer
discloses to a third party without restriction on disclosure; (iii) is disclosed
to Seller or any Selling Member by a third party without restriction on
disclosure and without breach of a nondisclosure obligation; or (iv) is
independently developed by Seller or any Selling Member without reference to any
confidential information or proprietary work product of Parent, Buyer or Seller
or any client of Parent, Buyer or Seller.
 
6.2          Injunctive Relief.  If Seller or any Selling Member breaches, or
threatens to commit a breach of, any of the covenants set forth in Sections 5.1,
5.4, 6.1, 8.3 or 13.4 (the “Restrictive Covenants”), Buyer shall have the
following rights and remedies, which shall be in addition to, and not in lieu
of, any other rights and remedies available to Buyer by agreement (including
those set forth in Section 11.1 hereof), under law or in equity:
 
(a)           The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security.
 
 
59

--------------------------------------------------------------------------------

 
 
6.3          Payment and Performance of Excluded Liabilities.  Seller shall, and
each Selling Member shall cause Seller to, timely pay and perform, as
applicable, all liabilities and obligations that constitute Excluded
Liabilities.  In the event of any breach or threatened breach by Seller or any
Selling Member of this Section 6.4, Buyer shall have the right, but shall not be
obligated to, pay or perform such Excluded Liability and, without limiting any
other rights of Buyer, offset such amount against any amounts payable hereunder
by Buyer.
 
6.4          Sale Restriction.  From and after the Closing, neither Seller nor
any Selling Member shall sell, assign, transfer, encumber, alienate or otherwise
dispose of any of: (x) the Closing Payment Shares for a period of twenty-four
(24) months following the Closing Date and (y) the Earnout Shares and Additional
Earnout Shares for a period of twelve (12) months following the date of receipt
by Seller of such Earnout Shares and Additional Earnout Shares.
 
6.5          No Distributions.  From and after the Closing, with respect to its
membership interests, Seller shall not grant a dividend, make a distribution or
otherwise distribute Seller Interests to any person other than Selling
Members.  For clarity, notwithstanding anything herein to the contrary, Seller
may distribute the Purchase Price to the Selling Members.
 
6.6          Obtaining Consents.  From and after the Closing, Seller and each
Selling Member hereby agree to use all commercially reasonable efforts to obtain
each Seller Consent as promptly as practicable hereafter.
 
ARTICLE VII
COVENANTS OF BUYER
 
Buyer covenants and agrees that from and after the Closing:
 
7.1          Employee Benefits.  Buyer shall not assume any Plan or any
liability or obligation under or in connection with any Plan, including any
COBRA related liabilities or obligations of Seller or any of its ERISA
Affiliates.  Effective as of the Closing, each employee of Seller shall be hired
by Buyer as of the Closing Date and shall be eligible to participate in Buyer’s
employee benefit plans on the same basis as Buyer’s other similarly situated
employees.  In this regard, for purposes of eligibility and vesting, to the
extent applicable under Buyer’s plans, but not benefit accrual, each employee of
Seller hired by Buyer as of the Closing Date shall, from and after the Closing
Date, be credited under Buyer’s employee benefit plans with his or her service
for Seller prior to the Closing Date which service was counted for eligibility
and/or vesting purposes, as applicable, under Seller’s similar Plans.  As soon
as reasonably practicable following the Closing, Buyer’s 401(k) plan shall
accept rollover distributions from Seller’s 401(k) plan with respect to those of
Seller’s employees hired by Buyer as of the Closing Date.
 
 
60

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
COVENANTS OF ALL PARTIES HERETO
 
The parties hereto covenant and agree that:
 
8.1          Further Assurances.
 
(a)           Subject to the terms and conditions of this Agreement, each party
shall use all commercially reasonable to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or desirable under
applicable Laws, and as reasonably requested by the other party, to consummate
and implement expeditiously each of the transactions contemplated by this
Agreement.  The parties hereto shall execute and deliver such other documents,
certificates, agreements and other writings and take such other actions as may
be necessary or desirable in order to consummate or implement expeditiously each
of the transactions contemplated by this Agreement in order to transfer all of
the Purchased Assets and Assumed Liabilities to Buyer and to vest in Buyer good,
valid and marketable title to the Purchased Assets free and clear of all Liens,
except for Permitted Liens.
 
(b)           Seller hereby constitutes and appoints, effective as of the
Closing, Buyer and its successors and assigns as the true and lawful attorney of
Seller with full power of substitution in the name of Buyer or in the name of
Seller, but for the benefit of Buyer, solely (i) to collect for the account of
Buyer any items of Purchased Assets and (ii) to institute and prosecute all
proceedings which Buyer may in its sole discretion deem proper in order to
assert or enforce any right, title or interest in, to or under the Purchased
Assets, and to defend or compromise any and all Actions in respect of the
Purchased Assets and the Contracts.  Buyer shall be entitled to retain for its
own account any amounts collected pursuant to the foregoing powers, including
any amounts payable as interest in respect thereof.
 
8.2          Confidentiality of Transaction.  Any information (except publicly
available or freely usable material obtained from another source) respecting any
party or its Affiliates will be kept in strict confidence by all other parties
to this Agreement and their agents.  Except as required by Law, neither Seller,
nor Selling Members nor any of their respective Affiliates, directors, officers,
employees or agents will disclose the terms of the transactions contemplated
hereunder or by any Additional Agreement at any time, currently, or on or after
the Closing, regardless of whether the Closing takes place, except as required
by Law or as necessary to their attorneys, accountants and professional
advisors, in which instance such persons and any employees or agents of Seller
shall be advised of the confidential nature of the terms of the transaction and
shall themselves be required by Seller to keep such information
confidential.  Except as required by Law, each party shall retain all
information obtained from the other and their legal counsel on a confidential
basis except as necessary to their attorneys, accountants and professional
advisors, in which instance such persons and any employees or agents of such
party shall be advised of the confidential nature of the terms of the
transaction and shall themselves be required by such party to keep such
information confidential.
 
 
61

--------------------------------------------------------------------------------

 
 
8.3          Payments and Obligations.  If Buyer receives any payment relating
to Excluded Assets, then Buyer promptly shall forward such payment to Seller;
and if Seller receives any payment relating to the Purchased Assets, then Seller
promptly shall forward such payment to Buyer.  If Buyer receives bills or other
demands for payment or performance relating to Excluded Liabilities, then Buyer
will promptly forward such bills and demands to Seller.  If Seller receives
bills or other demands for payment or performance relating to Assumed
Liabilities, then Seller promptly will forward such bills and demands to Buyer.
 
8.4          Earnout Covenants.
 
(a)           Status of Business.  Subject to the terms and conditions of this
Agreement, during the Measuring Period, the Core Business shall be operated by
Buyer as a separate division of Buyer (or its Affiliates) under the direction
and control of Buyer’s Board of Directors.  Schleck shall be a member of Buyer’s
Board of Directors during the Measurement Period; provided, however, in the
event he ceases to be an employee of Buyer (or its Affiliates) for any reason
other than the termination of Schleck’s employment by Buyer without cause
(including death, disability or retirement), he may be removed from such
director position.
 
(b)           Operation of Buyer.  Schleck shall serve as President of Buyer and
shall report to the President of Parent.  From the Closing Date up and through
December 31, 2013, the Core Business shall be operated by Buyer through its
board of directors (the “Board”) appointed by Parent.  No Selling Member (or any
representative of any Selling Member) employed by Buyer, including Schleck in
his capacity as President of Buyer, shall have the power or authority to
authorize any of the following actions, and such actions shall require the
affirmative authorization of Parent or the Chief Executive Officer of Buyer;
provided, that, any determination regarding approval or authority of any action
shall reside with Parent, in its sole discretion.
 
(i)           Any acquisition of any other business enterprise (including any
assets or equity securities of any business enterprise) or the dissolution of
Buyer;
 
(ii)          The establishment or dissolution by Buyer of any subsidiary,
partnership, corporation or any other business enterprise or the entering into
of any joint ventures;
 
(iii)         The incurrence of any individual expense or expenditure, including
any capital expenditure, with a variance (positive or negative) of more than
$5,000 of amounts budgeted for such individual expense or expenditure in the
annual budgets of the business having received the prior approval of the Parent
and the Board of Buyer (the “Budget”);
 
(iv)        The sale of any portion of the assets of the Core Business, except
for sales of inventory in the ordinary course of business consistent with
Seller’s past practice;
 
(v)         The issuance or sale of capital stock of Buyer;
 
 
62

--------------------------------------------------------------------------------

 
 
(vi)        The borrowing of funds or the issuance of bonds or other evidence of
Indebtedness or the making of guarantees or the lending of funds;
 
(vii)       Outside the ordinary course of business, the granting of any Lien on
any assets or office equipment lease obligations or office equipment purchase
money Indebtedness;
 
(viii)      Any material changes in the Core Business or of any changes in place
of business.
 
(ix)         The making, in any fiscal year, of any commitment or the entering
into of any contract (other than employment contracts) which conflicts with the
Budget for that fiscal year or which provides for expenditures in any future
fiscal year, except as Buyer may agree in writing;
 
(x)          The leasing or purchase of any Real Property;
 
(xi)         The hiring or termination of any employee or the making of any
employment contract or amendment to the terms of any existing contract of
employment;
 
(xii)        The amendment of the Articles of Incorporation or other
organizational or governing documents of Buyer;
 
(xiii)       Providing any services not otherwise in effect on the Closing Date
to any Selling Member or an Affiliate of any Selling Member;
 
(xiv)       The settlement of any claims, suits or proceedings except any
dispute relating to collections in the ordinary course of business that do not
exceed Ten Thousand Dollars ($10,000) as to which no legal proceeding has
commenced;
 
(xv)        The acceptance of or rendering of services to any client or account
which, in the reasonable opinion of Parent or the Board of Buyer, presents or is
likely to present a conflict of interest with any client, customer or interest
of Parent or Buyer any of its Subsidiaries, Affiliates or its or their business
units;
 
(xvi)       The failure to take any action on the part of Buyer when such action
is required or necessary or otherwise failing to fulfill any obligations of
Buyer as or when such obligations become due;
 
(xvii)      Taking any action outside the ordinary course of the business; and
 
(xviii)     Agreeing to do any of the foregoing.
 
(c)           Breach of Earnout Covenants.  Seller, Selling Members and
Representative acknowledge and agree that any purported benefit arising from or
otherwise attributed to a breach of Section 8.4(b) by any of Seller, Selling
Members or Schleck shall not be used or employed for the purposes of calculating
any component of any Earnout Payment.
 
 
63

--------------------------------------------------------------------------------

 
 
(d)           Core Business Integration.  If Schleck ceases to be an employee of
Buyer (or its Affiliates), for any reason other than the termination of
Schleck’s employment by Buyer without cause, Parent or Buyer shall have the
right in its sole discretion to cause the Core Business to be integrated into
the business and operations of Parent or Buyer (or its Affiliates) including
Parent’s or Buyer’s administrative and back-office operations during the
Measuring Period.  Notwithstanding the preceding sentence, Parent and Buyer
shall at all times during the Measuring Period maintain separate books and
records for the Core Business so as to readily facilitate the computation of the
Earnout Payment and the Additional Earnout Payment.
 
8.5          Tax Matters.  Seller shall prepare (or cause to be prepared on its
own behalf) and file (or cause to be filed on its own behalf) on a timely basis
all income Tax Returns with respect to Seller for taxable periods ending on or
prior to the Closing Date and such Tax Returns shall be prepared on a basis
consistent with the similar Tax Returns for the immediately preceding
periods.  Seller shall not make, amend, revoke or terminate any election or tax
accounting method with respect to such Tax Returns and taxable periods without
Buyer’s prior written consent.  Seller shall give a copy of each such Tax Return
to Buyer prior to filing, together with proof of payment of the Tax, if any,
shown thereon to be due.  Such Tax Returns shall be true, correct and complete
in all respects and Seller shall timely pay the Taxes shown to be due and owing
by it on such Tax Returns.  Seller shall be liable for all sales, use and other
transfer Taxes arising from the transactions contemplated by this Agreement.
 
ARTICLE IX
CONDITIONS TO CLOSING
 
9.1          Condition to the Obligations of the Parties.  The obligations of
all of the parties to consummate the Closing are subject to the satisfaction of
all the following conditions:  (a) no provision of any applicable Law, and no
Order shall prohibit or impose any condition on the consummation of the Closing,
and (b) there shall not be pending or threatened any Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.
 
9.2          Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction, or the waiver at Buyer’s
sole and absolute discretion, of all the following further conditions:
 
(a)           Seller and Selling Members shall have duly performed all of their
obligations hereunder required to be performed by them at or prior to the
Closing Date in all material respects.
 
 
64

--------------------------------------------------------------------------------

 
 
(b)           All of the representations and warranties of Seller and Selling
Members contained in this Agreement, the Additional Agreements and in any
certificate or other writing delivered by Seller or any Selling Member pursuant
hereto, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect, regardless of whether it
involved a known risk, shall: (i) be true, correct and complete at and as of the
date of this Agreement, or, (ii) if otherwise specified, when made or when
deemed to have been made, and (iii) shall be true, correct and complete as of
the Closing Date, in the case as (i) and (ii) with only such exceptions as could
not in the aggregate reasonably be expected to have a Material Adverse Effect.
 
(c)           There shall have been no event, change or occurrence which
individually or together with any other event, change or occurrence, could
reasonably be expected to have a Material Adverse Change or a Material Adverse
Effect, regardless of whether it involved a known risk.
 
(d)           Buyer shall have received a certificate signed by Selling Members
and Chief Executive Officer and Chief Financial Officer of Seller and all
Selling Members to the effect set forth in clauses (a) and (b) of this Section
9.2.
 
(e)           No court, arbitrator or other Authority shall have issued any
judgment, injunction, decree or order, or have pending before it a proceeding
for the issuance of any thereof, and there shall not be any provision of any
applicable Law restraining or prohibiting the consummation of the Closing or the
effective operation or enjoyment by Buyer of any of the Core Business or the
Purchased Assets or the use of the Contracts after the Closing Date.
 
(f)           Buyer shall have received all documents it may request relating to
the existence of Seller and the authority of Seller to enter into and perform
under this Agreement, all in form and substance reasonably satisfactory to Buyer
and its legal counsel, including (i) a copy of the certificate of formation of
Seller certified as of a recent date by the Secretary of State of its
jurisdiction of organization, (ii) copies of resolutions duly adopted by the
managers of Seller and by the unanimous vote or consent of Seller’s members
authorizing this Agreement, the Additional Agreements and the Conveyance
Documents and the transaction contemplated hereby and thereby (including the
check endorsements and letter of instruction provided in Section 2.9), (iii) a
certificate of the Secretary of Seller certifying as to signatures of the
officer(s) executing this Agreement and any certificate or document to be
delivered pursuant hereto, together with evidence of the incumbency of such
Secretary, and (iv) a recent good standing certificate regarding Seller from the
office of the Secretary of State of the State of New Jersey and each other
jurisdiction in which Seller is qualified to do business.
 
(g)           Evidence satisfactory to it (in its sole discretion) that it shall
hold all of the Purchased Assets free and clear of all Liens, except Permitted
Liens (which evidence may consist, in part, of the Conveyance Documents and any
other copies of bills of sale, agreements of assignment and assumption, title
documents, and other appropriate documents and instruments as Buyer may
request).
 
(h)           No provision of any applicable Law and no judgment, injunction,
order or decree shall restrain, prohibit or otherwise interfere with the
effective operation or enjoyment by Buyer of all or any material portion of the
Purchased Assets.
 
 
65

--------------------------------------------------------------------------------

 
 
(i)            Buyer shall have received copies of all Seller Consents
(including the consents of the landlords under the Office Lease), in form and
substance reasonably satisfactory to Buyer, and no such Seller Consent shall
have been revoked.
 
(j)            Seller shall have delivered to Buyer documents satisfactory to
Buyer to evidence the release of all Liens on any portion of the Purchased
Assets and the filing of appropriate UCC-3 Amendment (Termination) Statements.
 
(k)           Schleck shall have entered into and delivered to Buyer a copy of
his employment agreement with Buyer substantially in the form attached hereto as
Exhibit E and the other members of Seller’s Senior Management Team identified on
Schedule 9.2(l) shall have entered into and delivered to Buyer a copy of his
employment agreement with Buyer, each in form and substance satisfactory to
Buyer (collectively, the “Employment Agreements”), and the same shall be in full
force and effect.
 
(l)            Counsel to Seller and Selling Members, shall have delivered an
opinion substantially in the form of Exhibit F hereto.
 
(m)           Seller and each Selling Member shall have executed the Non-Compete
Agreement substantially in the form attached hereto as Exhibit G between Buyer
and such Person (collectively, the “Non-Compete Agreements”) and the same shall
be in full force and effect.
 
(n)           The Key Personnel shall have executed Confidentiality and
Non-Solicitation Agreements and the same shall be in full force and effect.
 
(o)           Schleck shall have executed and delivered the Stockholder’s
Agreement, substantially in the form attached hereto as Exhibit H, between
Parent and Schleck (the “Stockholder’s Agreement”) and the same shall be in full
force and effect.
 
(p)           Buyer and Seller shall have executed the Royalty/Licensing
Agreement substantially in the form attached hereto as Exhibit I between Buyer
and Seller (the “Royalty/Licensing Agreement”) and the same shall be in full
force and effect.
 
(q)           Buyer and Landlord shall have executed the Lease Agreement
substantially in the form attached hereto as Exhibit J between Buyer and
Landlord (the “Lease Agreement”) and the same shall be in full force and effect.
 
(r)           Environmental.  Seller shall have obtained ISRA Approval and an
environmental insurance runoff policy in form and substance satisfactory to
Buyer in is sole discretion.
 
(s)           Estimated Balance Sheet and Estimated Net Working
Capital.  Estimated Balance Sheet and Estimated Net Working Capital shall have
been determined and agreed to by Buyer and Seller.
 
(t)           Satisfaction of Certain Seller Obligations.  Seller shall have
made all payments and otherwise satisfied all of its obligations pursuant to
Section 2.12.
 
 
66

--------------------------------------------------------------------------------

 
 
9.3          Conditions to Obligations of Seller and Selling Members.  The
obligation of Seller and Selling Members to consummate the Closing is subject to
the satisfaction, or the waiver at Seller’s discretion, of all the following
further conditions:
 
(a)           Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement and in any certificate or other writing delivered by Buyer pursuant
hereto, disregarding all qualifications and expectations contained therein
relating to materiality shall be true and correct in all material respects at
and as of the Closing Date, as if made at and as of such date and (iii) Seller
shall have received a certificate signed by an authorized officer of Buyer to
the foregoing effect.
 
(b)           No court, arbitrator or other Authority shall have issued any
judgment, injunction, decree or order, or have pending before it a proceeding
for the issuance of any thereof, and there shall not be any provision of any
applicable Law restraining or prohibiting the consummation of the Closing or the
effective operation or enjoyment by Buyer of any of the Core Business or the
Purchased Assets or the use of the Contracts after the Closing Date.
 
(c)           Buyer and Parent shall have entered into and delivered a
counterpart page of each Additional Agreement to which it is a party.
 
(d)           Buyer and the Escrow Agent shall have executed and delivered to
Seller and the Representative a copy of the Escrow Agreement.
 
(e)           Buyer and Landlord shall have executed the Lease Agreement.
 
(f)           Parent shall have executed and delivered to Seller the
Registration Rights Agreement.
 
(g)           Parent shall have executed and delivered the Stockholder’s
Agreement.
 
 
67

--------------------------------------------------------------------------------

 
 
ARTICLE X
INDEMNIFICATION
 
10.1        Indemnification of Buyer.  Except as otherwise set forth herein,
Seller, Schleck and each Selling Member hereby severally but not jointly agree
to indemnify and hold harmless Buyer, each of its Affiliates and each of its and
their respective members, managers, partners, directors, officers, employees,
shareholders and agents and permitted assignees (the “Buyer Indemnitees”),
against and in respect of any and all out-of-pocket loss, cost, payments,
demand, penalty, forfeiture, expense, liability, judgment, deficiency, damage,
diminution in value or claim (excluding costs of investigation but including
reasonable attorneys’ fees and other reasonable costs and expenses) (all of the
foregoing collectively, “Losses”) incurred or sustained by any Buyer Indemnitee
(calculated and paid in accordance with Section 10.6) as a result of or in
connection with (a) any breach, inaccuracy or nonfulfillment or the alleged
breach, inaccuracy or nonfulfillment of any of the representations, warranties
and covenants of Seller or any Selling Member contained herein or in any of the
Additional Agreements or any certificate or other writing delivered pursuant
hereto, including any breach of Section 8.5(b) by any Selling Member (or
representative of any Selling Member) or Schleck in his capacity as President of
Buyer, (b) any claims or Actions by any third parties with respect to the Core
Business (including breach of contract claims, violations of warranties,
trademark infringement, torts or consumer complaints) for any period prior to
the Closing Date, (c) the violation of any Laws in connection with or with
respect to the operation of the Core Business prior to the Closing Date, (d) any
Excluded Asset or Excluded Liability, including any service and maintenance
obligations, (e) the existence, ownership, structure, assets, liabilities,
operations, liquidation or dissolution of Seller after the Closing Date, (f) any
claims by any employee of Seller with respect to any period or event occurring
on or prior to the Closing Date, or relating to the termination of employee’s
employment status in connection with the transactions contemplated by this
Agreement, or the termination, amendment or curtailment of any employee benefit
plans, (g) the failure to pay to any Tax Authority any Taxes that arose with
respect to periods before the Closing Date, or to file with any Tax Authority
any Tax Return covering periods before the Closing Date, or (h) any
Environmental Claims that arose with respect to periods before the Closing Date;
provided, however, notwithstanding anything to the contrary set forth herein,
any indemnification (or Action for indemnification) by Seller, Schleck and each
Selling Member or any Buyer Indemnitee with respect to Section 10.1(h) shall be
on a joint and several basis.  The total payments made by Seller, Schleck and
Selling Members to the Buyer Indemnitees with respect to Losses shall not exceed
an amount equal to the Closing Payment Shares as of the Closing Date (the
“Seller Indemnifiable Loss Limit”), except that the Seller Indemnifiable Loss
Limit shall not apply with respect to any Losses relating to or arising under or
in connection with any of clauses (e), (g) and (h) of this Section 10.1.  No
Buyer Indemnitee shall be entitled to indemnification pursuant to this Section
10.1 unless and until the aggregate amount of Losses to all Buyer Indemnitees
equals at least $50,000 (the “Basket”), at which time, subject to the Seller
Indemnifiable Loss Limit, the Buyer Indemnitees shall be entitled to
indemnification for the total amount of such Losses exceeding the Basket;
provided, however, any Losses relating to or arising under or in connection with
any of clauses (e), (g) and (h) of this Section 10.1, Claims arising from or
related to fraud or any Claims arising from a breach of Section 8.4 (and any
indemnification of Buyer Indemnitees arising therefrom) shall not be subject to
the Basket.  Notwithstanding anything set forth in this Section 10.1, (i) any
Losses incurred by any Buyer Indemnitee in connection with any Excluded
Liability, and (ii) any Losses incurred by any Buyer Indemnitee arising out of
the failure of Seller or any Selling Member to perform any covenant or
obligation to be performed by him or it at or after the Closing Date, shall not,
in any such case, be subject to or applied against the Seller Indemnifiable Loss
Limit or the Basket, respectively.  For purposes of computing Losses suffered by
Buyer hereunder, Seller acknowledges and agrees that the Purchase Price is based
upon a multiple of the earnings of Seller and that any breach of representation,
warranty or covenant by Seller hereunder which reflects or results in a
reduction in the historical earnings upon which the Purchase Price is based may
cause Buyer to suffer Losses corresponding to an equivalent multiple of such
reduction in earnings; that to the extent Buyer recovers any such earnings-based
Losses, payment shall be made by Seller (or Selling Members) in the same
combination of cash and Parent Common Stock received by Seller (provided,
further, that, in the event any part of such indemnification payment is in the
form of Payment Shares, such Payment Shares shall be valued at the higher of the
then current Average Price or the Average Price on the date such Parent Shares
were issued).
 
 
68

--------------------------------------------------------------------------------

 
 
10.2        Indemnification of Seller and Selling Members.  Buyer hereby agrees
to indemnify and hold harmless Seller and Selling Members (the “Seller
Indemnitees”) against and in respect of any Losses incurred or sustained by
Seller Indemnitees as a result of any breach, inaccuracy or nonfulfillment or
the alleged breach, inaccuracy or nonfulfillment of any of the representations,
warranties and covenants of Buyer contained herein or in any Additional
Agreement to which either Buyer or Parent is a party. The total payments made by
Buyer to Seller Indemnitees with respect to Losses shall not exceed an amount
equal to the Closing Payment Shares as of the Closing Date (the “Buyer
Indemnifiable Loss Limit”); provided, however, Seller Indemnitees shall not be
entitled to indemnification pursuant to this Section 10.2 unless and until the
aggregate amount of Losses to Seller Indemnitees equals at least the Basket, at
which time, subject to the Buyer Indemnifiable Loss Limit, Seller Indemnitees
shall be entitled to indemnification for the total amount of such
Losses.  Notwithstanding anything set forth in this Section 10.2, any Losses
incurred by any Seller Indemnitee due to fraud or arising out of the failure of
Buyer to perform any covenant or obligation to be performed by it at or after
the Closing Date (including payment of the Purchase Price), shall not be subject
to or applied against the Buyer Indemnifiable Loss Limit or the Basket,
respectively.
 
10.3        Procedure.  The following shall apply with respect to all claims by
either a Buyer Indemnitee or a Seller Indemnitee (together, “Indemnified Party”)
for indemnification:
 
(a)           An Indemnified Party shall give Selling Members, Seller, Schleck
or Buyer, as applicable (any of such parties, “Indemnifying Parties”), prompt
notice (an “Indemnification Notice”) of any third-party claim, investigation, or
Action with respect to which such Indemnified Party seeks indemnification
pursuant to Section 10.1 or 10.2 (a “Third Party Claim”), which shall describe
in reasonable detail the Loss that has been or may be suffered by the
Indemnified Party.  The failure to give the Indemnification Notice shall not
impair any of the rights or benefits of such Indemnified Party under Section
10.1 or 10.2, except to the extent such failure materially and adversely affects
the ability of the Indemnifying Parties to defend such claim or increases the
amount of such liability.
 
(b)           In the case of any Third Party Claims as to which indemnification
is sought by any Indemnified Party, such Indemnified Party shall be entitled, at
the sole expense and liability of the Indemnifying Parties, to exercise full
control of the defense, compromise or settlement of any Third Party Claim unless
the Indemnifying Parties, within a reasonable time after the giving of an
Indemnification Notice by the Indemnified Party (but in any event within ten
(10) days thereafter), shall (i) deliver a written confirmation to such
Indemnified Party that the indemnification provisions of Section 10.1 or 10.2
are applicable to such claim, or Action and the Indemnifying Parties will
indemnify such Indemnified Party in respect of such claim, or Action pursuant to
the terms of Section 10.1 or 10.2 and, notwithstanding anything to the contrary,
shall do so without asserting any challenge, defense, limitation on the
Indemnifying Parties liability for Losses, counterclaim or offset, (ii) notify
such Indemnified Party in writing of the intention of the Indemnifying Parties
to assume the defense thereof, and (iii) retain legal counsel reasonably
satisfactory to such Indemnified Party to conduct the defense of such Third
Party Claim.
 
 
69

--------------------------------------------------------------------------------

 
 
(c)           If the Indemnifying Parties assume the defense of any such Third
Party Claim then the Indemnified Party shall cooperate with the Indemnifying
Parties in any manner reasonably requested in connection with the defense,
compromise or settlement thereof.  If the Indemnifying Parties so assume the
defense of any such Third Party Claim the Indemnified Party shall have the right
to employ separate counsel (from one law firm only) and to participate in (but
not control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel employed by the Indemnified Party shall be at the
expense of such Indemnified Party unless (i) the Indemnifying Parties have
agreed to pay such fees and expenses, or (ii) the named parties to any such
Third Party Claim (including any impleaded parties) include an Indemnified Party
and an Indemnifying Party and such Indemnified Party shall have been advised by
its counsel that there may be a conflict of interest between such Indemnified
Party and the Indemnifying Parties in the conduct of the defense thereof, and in
any such case the reasonable fees and expenses of such separate counsel shall be
borne by the Indemnifying Parties.
 
(d)           If the Indemnifying Parties elect to assume the defense of any
Third Party Claim, the Indemnified Party shall not pay, or permit to be paid,
any part of any claim or demand arising from such asserted liability unless the
Indemnifying Parties withdraw from or fail to reasonably prosecute the defense
of such asserted liability, or unless a judgment is entered against the
Indemnified Party for such liability.  If the Indemnifying Parties do not elect
to defend, or if, after commencing or undertaking any such defense, the
Indemnifying Parties fail to reasonably prosecute or withdraw such defense, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof, at the Indemnifying Parties’ expense.  Notwithstanding anything to the
contrary, the Indemnifying Parties shall not be entitled to control, but may
participate in, and the Indemnified Party (at the expense of the Indemnifying
Parties) shall be entitled to have sole control over, the defense or settlement
of (x) that part of any Third Party Claim (i) that seeks a temporary restraining
order, a preliminary or permanent injunction or specific performance against the
Indemnified Party, or (ii) to the extent such Third Party Claim involves
criminal allegations against the Indemnified Party or (y) the entire Third Party
Claim if such Third Party Claim would reasonably be expected to impose liability
on the part of the Indemnified Party in an amount which is greater than the
amount as to which the Indemnified Party is entitled to indemnification under
this Agreement.  In the event the Indemnified Party retains control of the Third
Party Claim, the Indemnified Party will not settle the subject claim without the
prior written consent of the Indemnifying Party, which consent will not be
unreasonably conditioned, withheld or delayed.
 
 
70

--------------------------------------------------------------------------------

 
 
(e)           If the Indemnified Party undertakes the defense of any such Third
Party Claim pursuant to Section 10.1 or 10.2 and proposes to settle the same
prior to a final judgment thereon or to forgo appeal with respect thereto, then
the Indemnified Party shall give the Indemnifying Parties prompt written notice
thereof and the Indemnifying Parties shall have the right to participate in the
settlement, assume or reassume the defense thereof or prosecute such appeal, in
each case at the Indemnifying Parties’ expense.  The Indemnifying Parties shall
not, without the prior written consent of such Indemnified Party settle or
compromise or consent to entry of any judgment with respect to any such Third
Party Claim (i) in which any relief other than the payment of money damages is
or may be sought against such Indemnified Party or (ii) which does not include
as an unconditional term thereof the giving by the claimant, person conducting
such investigation or initiating such hearing, plaintiff or petitioner to such
Indemnified Party of a release from all liability with respect to such Third
Party Claim and all other claims or Actions (known or unknown) arising or which
might arise out of the same facts.
 
10.4        Periodic Payments.  Any indemnification required by Section 10.1 or
10.2 for costs, disbursements or expenses of any Indemnified Party in connection
with investigating, preparing to defend or defending any claim, or Action shall
be made by periodic payments by the Indemnifying Parties to each Indemnified
Party during the course of the investigation or defense, as and when bills are
received or costs, disbursements or expenses are incurred.
 
10.5        Right of Set Off.  In the event that Parent or Buyer is entitled to
any indemnification pursuant to this Article X, Parent or Buyer shall be
entitled to set off any amounts owed to Seller pursuant to Section 10.2 and/or
against the amount of such indemnification.  In the event of such a set-off, the
set-off will be allocated (in the same combination of cash and Parent Common
Stock paid to and received by Seller at Closing): (i) any cash to which Seller
is otherwise entitled pursuant to this Agreement and (ii) the shares of Parent
Common Stock to which Seller is otherwise entitled pursuant to this Agreement at
a price per share equal to the greater of the Average Price per share of the
Parent Common Stock calculated for the (x) Closing Payment or (y) Earnout
Payment and Additional Earnout Payment.  Any such set-off will be treated as an
adjustment to the Purchase Price.
 
10.6        Payment of Indemnification.  In the event that Parent or Buyer is
entitled to any indemnification pursuant to this Article (and Parent or Buyer
elect not to set off such indemnification pursuant to Section 10.5), Seller,
Schleck or Selling Members shall pay the amount of the indemnification (subject
to the limitation set forth in Section 10.1): (i) first, subject to the
provisions of the Escrow Agreement, from the Escrow Amount and, if such amount
has been exhausted, then, and (ii) second, in cash up to the amount of cash
received by Seller as part of the Purchase Price, and, if such amount has been
exhausted, (iii) then, in shares of Parent Common Stock; provided, that (x) any
Parent Common Stock transferred pursuant to Article X, as set forth in this
Section 10.6 (including as part of the Escrow Amount), shall have the same value
per share of Parent Common Stock as at their time of issuance or on the date
tendered, whichever is greater, and (y) Seller, upon transferring such Parent
Common Stock, shall represent and warrant in writing to the Parent or Buyer, as
the case may be, that all such shares of Parent Common Stock are free and clear
of all Liens, except for Permitted Liens.
 
 
71

--------------------------------------------------------------------------------

 
 
10.7        Insurance.  Notwithstanding anything herein to the contrary, any
indemnification payments hereunder shall take into account any insurance
proceeds or other third party reimbursement actually received by an Indemnified
Party.
 
10.8        Right to Indemnification.  The right to indemnification,
reimbursement or other remedy of Buyer or any Buyer Indemnitee based upon any
representations, warranties, covenants and obligations of Seller or any Selling
Member shall not be affected by any investigation (including any environmental
investigation or assessment) conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time by Buyer (or any of its
representatives), whether before or after the execution and delivery of this
Agreement or the Closing Date, with respect to the accuracy of inaccuracy of or
compliance with any such representations, warranties, covenants or
obligations.  The waiver of any condition by Buyer based on the accuracy or
inaccuracy of any representation or warranty, or the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages or other remedy of Buyer or any Buyer
Indemnitee based on such representations, warranties, covenants and obligations.
 
10.9        Survival of Indemnification Rights and Timing of Indemnification
Claims.
 
(a)           Survival.  The representations and warranties of Seller, Selling
Members and Buyer shall survive up to and through December 31, 2013, except for:
 
(i)           the representations and warranties set forth in Section 3.1
(Corporate Existence and Power), Section 3.3 (Governmental Authorization),
Section 3.13 (Properties; Title to Purchased Assets), Section 3.15(b)(xi)
(Warranties under Contracts), Section 3.18 (Compliance with Laws), Section 3.29
(Tax Matters), Section 3.31 (Finder’s Fees), Section 4.1 (Corporate Existence
and Power), Section 4.2 (Corporate Authorization), and Section 4.5 (Finders’
Fees), all of which shall survive until the later of: (x) ninety (90) days after
the expiration of the statute of limitations with respect thereto (including any
extensions and waivers thereof) or (y) if there is no applicable statute of
limitations, then five (5) years from the Closing Date, and
 
(ii)          (x) the representations and warranties set forth in Section 3.2
(Authorization), Section 3.5 (Capitalization), Section 3.13 (Properties; Title
to Purchased Assets) and Section 3.30 (Environmental) and, (y) claims with
respect to fraud or Excluded Liabilities, all of which shall survive
indefinitely, except for Losses barred by the statute of limitations with
respect thereto (including any extensions and waivers thereof).
 
(b)           Timing.  The indemnification to which any Indemnified Party is
entitled from the Indemnifying Parties under this Article X in connection with
any Loss for a breach of a covenant may be brought within the statute of
limitations running from the date of such breach. The indemnification to which
any Indemnified Party is entitled from the Indemnifying Parties under this
Article X in connection with any Loss for a breach of a representation or
warranty may be brought at any time within the periods specified in Section
10.9(a); provided, that the representation or warranty on which such
indemnification is based continues to survive under this Section 10.9 at the
time notice of such indemnification is given in accordance with Section 10.3
hereof, and if such notice is given within such period, all rights to such
indemnification shall continue in full force and effect.
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE XI
DISPUTE RESOLUTION
 
11.1        Arbitration.
 
(a)           The parties shall promptly submit any disputed matter (“Disputed
Matter”) arising hereunder or under any Additional Agreement, including the
construction, interpretation, or validity of any provision hereof (including
this Section 11.1) or performance thereof, or any other matter relating hereto
or thereto arising in connection herewith or therewith or any alleged breach
hereof or thereof, whether based upon tort, contract, equity, common law,
statute, or otherwise, to binding arbitration before one arbitrator
(“Arbitrator”), except that any dispute arising out of the calculation of the
Earnout Payment and/or Additional Earnout Payment and Actual Net Working Capital
shall be resolved pursuant to Sections 2.6(f) and 2.7(b), respectively.  Subject
to such Section 8 and Sections 11.1(b) and (e), the Arbitrator shall have sole
authority to resolve any Disputed Matter, including the extent to which the
Disputed Matter is subject to arbitration, timeliness of assertion of any claim,
or any other matter relating to the arbitrability of the Disputed Matter.  The
Arbitrator shall be a lawyer or judge, specializing or having a background in
mergers and acquisitions for at least fifteen (15) years, licensed to practice
in the State of New York, New Jersey or Delaware.
 
(b)           This Section 11.1 shall not prevent any party from seeking
temporary or preliminary relief in a court with respect to any Disputed Matter
(including to enforce this Section 11.1), but the final determination of such
Disputed Matter shall be made by the Arbitrator, who shall have authority to
grant injunctive relief.
 
(c)           The arbitration shall be administered by JAMS in Wilmington,
Delaware in accordance with JAMS’ then current Commercial Arbitration Rules,
except as otherwise provided herein.  The Arbitrator may, pursuant to such terms
and procedures as the Arbitrator deems appropriate, hear and determine any
preliminary issue of law asserted by a party to be dispositive, in whole or in
part, of a claim or defense, to the same extent that a court could do so
pursuant to a motion for summary judgment.  The Arbitrator may, at his
discretion and at the expense of the parties (unless the Arbitrator assigns such
and costs and fees to the party prevailing on the merits of the dispute), employ
experts to assist him in his determinations.  With respect to each Disputed
Matter, the Arbitrator shall issue a written decision, setting forth findings of
fact and conclusions of law, applying Delaware law, excluding choice of law
rules.  The Arbitrator shall have no authority to award punitive or other
exemplary damages.  The Arbitrator’s finding of facts shall be final and binding
upon the parties, and the Arbitrator’s decision shall not subject to judicial
review absent fraud or manifest error.
 
 
73

--------------------------------------------------------------------------------

 
 
(d)           The Arbitrator shall determine which party is the party prevailing
on the merits of the dispute, and, in addition to any other relief to which the
prevailing party in any arbitration hereunder may be entitled, unless the
Arbitrator shall determine otherwise for reasons set forth in the Arbitrator’s
decision, the party that did not prevail on the merits of the dispute shall bear
the costs of the arbitration, and the party prevailing on the merits of the
dispute shall be entitled to recover from the party that did not prevail on the
merits of the dispute, all Attorneys’ Fees and Expenses and Other Costs incurred
by the party prevailing on the merits of the dispute, in connection with (i)
such arbitration, (ii) any court proceeding pursuant to Section 11.1, to confirm
the arbitration award, or otherwise pursuant to Section 11.1(e), or any
post-arbitration, appellate, or other proceeding relating to such arbitration or
any of the subject matter thereof, (iii) enforcement of any award, judgment, or
ruling, rendered in any of the foregoing or collection from the non-prevailing
(on the merits) party or for the non-prevailing (on the merits) party’s account
of any amount to which the prevailing (on the merits) party shall be entitled,
including pursuant to this Section 11.1(d), (iv) any response to regulatory
investigation in connection with or arising from any of the foregoing, or (v)
proof of any amount to which the prevailing (on the merits) party shall be
entitled, pursuant to this Section 11.1(d) or otherwise.  “Attorneys’ Fees and
Expenses” shall mean the professional fees billed by each law firm engaged by
the prevailing (on the merits) party in connection with the Disputed Matter
(whether on its own behalf or on behalf of any other Person) at its usual rates
in effect from time to time during the periods in which services shall have been
rendered and expenses incurred by such firm for which it customarily seeks
reimbursement from its clients during such periods or requires its clients to
bear directly, including investigative, accounting, financial, public relations,
expert witness, or other professional fees and expenses charged in connection
therewith.  “Other Costs” shall include costs incurred by the prevailing (on the
merits) party from the absence from work or diversion from ordinary employment
duties, overtime costs, and travel expenses of the prevailing (on the merits)
party or the prevailing (on the merits) party’s personnel in connection with any
investigation, consultation with attorneys or other professional advisors,
arbitration, court, or deposition appearance or attendance thereat, or document
production; document reproduction costs; or communication, administrative, or
other such costs and shall not be limited to “out-of-pocket costs.”  The
prevailing (on the merits) party shall be entitled to recover reasonable
Attorneys’ Fees and Expenses and Other Costs, unless otherwise required by law.
 
(e)           Any judgment upon any award rendered by the Arbitrator may be
confirmed in and enforced by any court of competent jurisdiction, which court
shall have authority, in addition, to award amounts to which the prevailing (on
the merits) party is entitled pursuant to Section 11.1(d) and that have been
incurred by the prevailing (on the merits) party after the Arbitrator renders
his decision.  Before such decision is rendered, no party shall bring or
maintain any action or proceeding with respect to arbitration pursuant hereto or
otherwise with respect to any Disputed Matter, except in the Federal District
Court for the District of Delaware, or, if such court lacks subject matter
jurisdiction, the Courts of the State of Delaware located in Wilmington,
Delaware.  Each party irrevocably submits and consents to the exclusive
jurisdiction of such courts, and no party shall object to the laying of venue in
any such court or claim that any such court is an inconvenient forum.  The
parties expressly consent to the personal and subject matter jurisdiction of the
Arbitrator to arbitrate any and all matters to be submitted to arbitration
hereunder.  None of the parties hereto shall challenge any arbitration hereunder
on the grounds that any party necessary to such arbitration (including the
parties hereto) shall have been absent from such arbitration for any reason,
including that such party shall have been the subject of any bankruptcy,
reorganization, or insolvency proceeding.
 
 
74

--------------------------------------------------------------------------------

 
 
(f)           The parties shall indemnify the Arbitrator and any experts
employed by the Arbitrator and hold them harmless from and against any claim or
demand arising out of any arbitration under this Agreement or any agreement
contemplated hereby, unless resulting from the willful misconduct of the person
indemnified.
 
(g)           The arbitration proceedings conducted pursuant hereto shall be
confidential.  No party shall disclose or permit the disclosure of any
information about the evidence adduced or the documents produced by the other
party in the arbitration proceedings or about the existence, contents, or
results of the arbitration award without the prior written consent of such other
party, except as appropriate to enforce any award or otherwise insofar as
required by law or in confidence to a party’s legal counsel, accountants, or
other professional advisors or other Person having a material interest in such
information.  Before making any disclosure permitted by the preceding sentence,
insofar as practicable, the party intending to make such disclosure shall give
the other party reasonable written notice of the intended disclosure.
 
11.2        Waiver of Jury Trial; Exemplary Damages.
 
(a)           THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY
ACTION OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT,
OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF
THE PARTIES TO THIS AGREEMENT OF ANY KIND OR NATURE.  NO PARTY SHALL BE AWARDED
SPECIAL, CONSEQUENTIAL, INDIRECT, PUNITIVE OR OTHER EXEMPLARY DAMAGES RESPECTING
ANY DISPUTE ARISING UNDER THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT.
 
(b)           Each of the parties to this Agreement acknowledge that each has
been represented in connection with the signing of this waiver by independent
legal counsel selected by the respective party and that such party has discussed
the legal consequences and import of this waiver with legal counsel.  Each of
the parties to this Agreement further acknowledge that each has read and
understands the meaning of this waiver and grants this waiver knowingly,
voluntarily, without duress and only after consideration of the consequences of
this waiver with legal counsel.
 
 
75

--------------------------------------------------------------------------------

 
 
11.3        Governing law.  This Agreement is and shall be governed by and
enforced in accordance with, and each Disputed Matter shall be determined
pursuant to the laws of the State of Delaware, excluding its choice of law
rules, except for a Disputed Matter arising under ISRA, the SRRA or other New
Jersey Environmental Laws or related regulations, which shall be determined
pursuant to the laws of the State of New Jersey, excluding its choice of law
rules.  Nothing herein shall affect the rule that any matter of internal
governance of a corporation or other entity is determined under the laws of the
state pursuant to which the corporation or other entity is incorporated or
formed.
 
11.4        Specific performance.  Seller acknowledges that the assets to be
sold hereunder are unique and that Buyer would suffer irreparable harm that
could not be measured in money, in case of Seller’s breach or threatened breach
of this Agreement.  Accordingly, Seller agrees that it will not assert the
adequacy of monetary damages in defense of any action by Buyer seeking specific
performance of this Agreement.
 
ARTICLE XII
TERMINATION
 
12.1        Termination Without Default; Expenses.  In the event that the
Closing of the transactions contemplated hereunder has not occurred by September
30, 2011 (the “Outside Closing Date”) and no material breach of this Agreement
by Buyer, on one hand, or Seller or the Representative, on the other hand,
seeking to terminate this Agreement shall have occurred or have been made (as
provided in Section 12.2 hereof), Buyer or Seller (and the Representative on
behalf of the Selling Members) shall have the right, at its sole option, to
terminate this Agreement without liability to the other side.  Such right may be
exercised by Buyer, on the one hand, or Seller or the Representative, on the
other, as the case may be, giving written notice to the other at any time after
the Outside Closing Date.  In the event this Agreement is terminated pursuant to
this Section 12.1, each party shall bear its own expenses incurred in connection
with this Agreement.
 
12.2        Termination Upon Default.
 
(a)           Buyer may terminate this Agreement by giving notice to Seller or
the Representative on or prior to the Closing Date, without prejudice to any
rights or obligations Buyer may have, if Seller, any Selling Member or the
Representative shall have materially breached any representation or warranty or
breached any agreement or covenant contained herein or in any Additional
Agreement to be performed on or prior to the Closing Date and such breach shall
not be cured by the earlier of the Outside Closing Date and ten (10) days
following receipt by Seller or the Representative of a notice describing in
reasonable detail the nature of such breach.  In the event this Agreement is
terminated by Seller pursuant to Section 12.2(b), Buyer shall be responsible for
paying all of its own expenses and those of Seller and Selling Members incurred
in connection with this Agreement (provided, however, such expenses of Seller
and Selling Members shall be limited to reasonable accountant and attorney’s
fees and expenses, which fees and expenses shall not exceed $100,000 in the
aggregate).
 
 
76

--------------------------------------------------------------------------------

 
 
(b)           Seller may terminate this Agreement by giving notice to Buyer,
without prejudice to any rights or obligations Seller or Selling Members may
have, if Buyer shall have materially breached any of its covenants, agreements,
representations, and warranties contained herein to be performed on or prior to
the Closing Date and such breach shall not be cured by the earlier of the
Outside Closing Date and ten (10) days following receipt by Buyer of a notice
describing in reasonable detail the nature of such breach.  In the event this
Agreement is terminated by Buyer pursuant to Section 12.2(a), Seller and Selling
Members shall be jointly and severally responsible for paying all of their own
expenses and those of Buyer incurred in connection with this Agreement
(provided, however, such expenses of Buyer shall be limited to reasonable
accountant and attorney’s fees and expenses, which fees and expenses shall not
exceed $100,000 in the aggregate).
 
12.3        Survival.  The provisions of Sections 8.3 and 11.3, as well as this
Article XII, shall survive any termination hereof pursuant to this Article XII.
 
ARTICLE XIII
MISCELLANEOUS
 
13.1        Notices.  Any notice hereunder shall be sent in writing, addressed
as specified below, and shall be deemed given: (a) if by hand or recognized
courier service, by 4:00PM on a business day, addressee’s day and time, on the
date of delivery, and otherwise on the first business day after such delivery;
(b) if by fax, on the date that transmission is confirmed electronically, if by
4:00PM on a business day, addressee’s day and time, and otherwise on the first
business day after the date of such confirmation; or (c) five (5) days after
mailing by certified or registered mail, return receipt requested.  Notices
shall be addressed to the respective parties as follows (excluding telephone
numbers, which are for convenience only), or to such other address as a party
shall specify to the others in accordance with these notice provisions:
 
if to Buyer, to:
 
Cyalume Specialty Products, Inc.
96 Windsor Street
West Springfield, MA  01089
Attention:  Michael Bielonko
Telecopy:  (413) 788-4817
 
with a copy to (which shall not constitute notice):
 
Cyalume Technologies Holdings, Inc.
96 Windsor Street
West Springfield, MA  01089
Attention:  Michael Bielonko
Telecopy:  (413) 788-4817
 
 
77

--------------------------------------------------------------------------------

 
 
and
 
Loeb & Loeb LLP
345 Park Avenue
New York, New York  10154
Attention:  Giovanni Caruso, Esq.
Telecopy:  (212) 937-3943
 
if to Seller or any Selling Member:
 
JFC Technologies, LLC
P.O. Box 266
Bound Brook, NJ 08805
Attention:  James G. Schleck
Email: schleckjg@jfctechnologies.com
 
with a copy to (which shall not constitute notice):
 
Law Offices of Susan S. Kleiner, LLC
272 Main Street
Metuchen, NJ 08840
Attention:  Susan S. Kleiner, Esq.
Telecopy:  (732) 289-6129
 
13.2        Amendments; No Waivers; Remedies.
 
(a)           This Agreement cannot be amended, except by a writing signed by
each party (or the Representative on behalf of the Selling Members).  This
Agreement cannot be terminated orally or by course of conduct.  No provision
hereof can be waived, except by a writing signed by the party against whom such
waiver is to be enforced, and any such waiver shall apply only in the particular
instance in which such waiver shall have been given.
 
(b)           Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition.  No notice to
or demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement.  No exercise of any right or remedy with respect to
a breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.
 
(c)           Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.
 
 
78

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything else contained herein, neither shall any
party seek, nor shall any party be liable for, special, consequential, indirect,
punitive or exemplary damages, under any tort, contract, equity, or other legal
theory, with respect to any breach (or alleged breach) of this Agreement or any
provision hereof or any matter otherwise relating hereto or arising in
connection herewith.
 
13.3        Arms’ length bargaining; no presumption against drafter.  This
Agreement has been negotiated at arms-length by parties of equal bargaining
strength, each represented by counsel and having participated in the drafting of
this Agreement.  Except for the duty of good faith and fair dealing, this
Agreement creates no fiduciary or other special relationship between the
parties, and no such relationship otherwise exists.  No presumption in favor of
or against any party in the construction or interpretation of this Agreement or
any provision hereof shall be made based upon which Person might have drafted
 
13.4        Publicity.  Except as required by law, the parties agree that
neither they nor their agents shall issue any press release or make any other
public disclosure concerning the transactions contemplated hereunder without the
prior approval of the other party hereto.
 
13.5        Expenses.  Except as otherwise set forth in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such cost
or expense.
 
13.6        No Assignment or Delegation.  None of Seller, Selling Member of the
Representative may assign any right or delegate any obligation hereunder,
including by merger, consolidation, operation of law, or otherwise, without the
written consent of Parent.  Any purported assignment or delegation without such
consent shall be void.  Notwithstanding anything to the contrary set forth
herein, Buyer or Parent may assign all of their rights and delegate all of their
obligations hereunder, in connection with a merger, consolidation, or sale, in a
single transaction or in related transactions, of all or substantially all of
such party’s assets or equity securities, or like business combination, if the
assignee or delegatee agrees in writing to be bound by this Agreement to the
same extent as Buyer or Parent, as the case may be; provided, that no such
assignment or delegation shall relieve such party of its obligations hereunder.
 
13.7        Counterparts; facsimile signatures.  This Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement.  This Agreement shall become effective upon
delivery to each party of an executed counterpart or the earlier delivery to
each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.
 
13.8        Entire Agreement.  This Agreement, together with the Additional
Agreements, sets forth the entire agreement of the parties with respect to the
subject matter hereof and thereof.  No provision of this Agreement or any
Additional Agreement may be explained or qualified by any agreement,
negotiations, understanding, discussion, conduct or course of conduct or by any
trade usage and except as otherwise expressly stated herein or any Additional
Agreement.  There is no condition precedent to the effectiveness of any
provision hereof or thereof.  No party has relied on any representation from,
warranty or agreement of any person in entering into this Agreement, prior or
contemporaneous or any Additional Agreement, except those expressly stated
herein or therein.
 
 
79

--------------------------------------------------------------------------------

 
 
13.9        Severability.  A determination by a court or other legal authority
that any provision of this Agreement is legally invalid shall not affect the
validity or enforceability of any other provision hereof.  The parties shall
cooperate in good faith to substitute (or cause such court or other legal
authority to substitute) for any provision so held to be invalid a valid
provision, as alike in substance to such invalid provision as is lawful.
 
13.10      Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
 
13.11      Construction of certain terms and references; captions.
 
(a)           In this Agreement:
 
(i)           References to particular sections and subsections, schedules, and
exhibits not otherwise specified are cross-references to sections and
subsections, schedules, and exhibits of this Agreement;
 
(ii)          The words “herein,” “hereof,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement, and, unless the context requires otherwise, “party” means a
party signatory hereto;
 
(iii)         Any use of the singular or plural, or the masculine, feminine, or
neuter gender, includes the others, unless the context otherwise requires;
“including” means “including without limitation;” “or” means “and/or;” “any”
means “any one, more than one, or all;” and, unless otherwise specified, any
financial or accounting term has the meaning of the term under United States
generally accepted accounting principles as consistently applied heretofore by
party; and
 
(iv)        Unless otherwise specified, any reference to any agreement
(including this Agreement), instrument, or other document includes all
schedules, exhibits, or other attachments referred to therein, and any reference
to a statute or other law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time.
 
(b)           Expressions, in any form, regarding the “Knowledge of” Selling
Members or Seller with regard to any matter refer to either the actual or
constructive (e.g., implied by Law) knowledge of Schleck, Thomas Cornelson or
Hemant Desai or what such Person would reasonably be expected to have knowledge
of after due inquiry, given such Person’s relationship or position with Seller.
 
 
80

--------------------------------------------------------------------------------

 
 
13.12      Further Assurances.  Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.
 
13.13      Third Party Beneficiaries.  Neither this Agreement nor any provision
hereof confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.
 
13.14      Seller and each Selling Members’ Representative
 
(a)           Seller and each Selling Member hereby appoints Schleck as Seller’s
representative and such Selling Member’s representative to act as Representative
for all purposes of this Agreement, the Escrow Agreement and the transactions
contemplated hereby and thereby, with the right, in such capacity, in his
discretion, to do any and all things and to execute any and all documents in
Seller and such Selling Member’s place and stead, in any way which Seller and
such Selling Member could do if personally present, in connection with this
Agreement and the transactions contemplated thereby, including the authority on
behalf of Seller and such Selling Member, without giving notice to Seller and
such Selling Member, to take any of the following actions:
 
(i)           to accept on Seller and such Selling Member’s behalf any amount
payable to Seller and such Selling Member under this Agreement or the Escrow
Agreement;
 
(ii)          to execute and deliver the Escrow Agreement and any certificate or
instrument required or permitted under the Escrow Agreement to be delivered by
Selling Members thereunder;
 
(iii)         to negotiate and otherwise deal with Buyer, in all respects;
 
(iv)         to accept and give service of process and all other notices and
other communications relating to this Agreement and the Escrow Agreement;
 
(v)          to settle any dispute relating to the terms of this Agreement or
the Escrow Agreement;
 
(vi)         to execute any instrument or document that the Representative may
determine is necessary or desirable in the exercise of his authority under this
Agreement and power-of-attorney; and
 
(vii)        to act in connection with all matters relating to this Agreement
and the transactions contemplated thereby, including the power to employ
auditors, attorneys and other Persons in connection therewith.
 
 
81

--------------------------------------------------------------------------------

 
 
(b)           Seller and each Selling Member further agrees, as follows:
 
(i)           Seller and such Selling Member recognizes the inherent conflict of
interest of Schleck as the Representative and as a continuing employee of Buyer
and waives any claims with respect thereto;
 
(ii)           the Representative (A) shall not incur any personal liability for
acting in such capacity if in doing so he acts upon advice of counsel or
otherwise acts in good faith, (B) shall not incur any personal liability for
acting in such capacity in the absence of his willful misconduct, (C) may act
upon any instrument or signature believed by him to be genuine and may assume
that any Person purporting to give any notice or instruction under this
Agreement or under any other related agreement or document believed by him to be
authorized has been authorized to do so (D) shall not be responsible for the
investment of any payments received from Parent for the benefit of Seller and
Selling Members, and (E) shall be promptly reimbursed by Seller and Selling
Members, pro rata for out-of-pocket expenses incurred by him in his capacity of
Representative, and such expenses shall first be satisfied from any Closing
Payment or Earnout Payment paid by Parent and received by the Representative for
the benefit of Seller and Selling Members, prior to distribution of such
payments to Seller and Selling Members; and
 
(c)           If Schleck is unable to serve or resigns as the Representative,
Selling Members may appoint from among their ranks a substitute Representative
to replace Schleck which individual shall have all the powers and authority
granted to Schleck by this Section 13.15.  Buyer shall accept such substitute
Representative without objection; provided, however, that Schleck shall continue
to serve as the Representative until such substitute Representative has been
appointed by Selling Members.  Absent the appointment of a substitute
Representative by Selling Members within fifteen (15) days of when Schleck is
unable to serve or resigns as the Representative, Susan S. Kleiner shall serve
as the Representative.
 
(d)           At and after Closing, Buyer shall be entitled to deal exclusively
with Representative on all matters relating to this Agreement and the
transactions contemplated hereby involving Selling Members, or any of them, and
shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any written statements made by Seller or the Representative or
documents executed or purported to be executed on behalf of any Selling Member
by the Representative, and on any other action taken or purported to be taken on
behalf of any Selling Member by the Representative including, the appropriate
communication or delivery to Selling Members.
 
[The remainder of this page intentionally left blank; signature pages to follow]
 
 
82

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be duly
executed by their respective authorized officers and Selling Members and
Representative have executed this Agreement as of the day and year first above
written.



 
PARENT:
     
CYALUME TECHNOLOGIES HOLDINGS, INC.
       
BY:
/s/ Michael Bielonko
   
Michael Bielonko, Chief Financial Officer,
Treasurer And Secretary
     
BUYER:
     
Cyalume Specialty Products, Inc.
     
BY:
/s/ David Mantoni
   
David Mantoni, Assistant Treasurer And
Assistant Secretary
     
SELLER:
     
JFC TECHNOLOGIES, LLC
       
BY:
/s/ James G. Schleck
   
James G. Schleck, Chief Executive Officer

 
 
83

--------------------------------------------------------------------------------

 
 

 
SELLING MEMBERS:
     
JAME FINE CHEMICAL, INC.
     
BY:
/s/ James G. Schleck
   
James G. Schleck, Chief Executive Officer
     
/s/ James G. Schleck
 
James G. Schleck
     
/s/ James R. Schleck
 
James R. Schleck
     
REPRESENTATIVE:
     
 /s/ James G. Schleck
 
James G. Schleck

  
 
84

--------------------------------------------------------------------------------

 


